Exhibit 10.1

 

EXECUTION COPY

 

THIRD SUPPLEMENTAL INDENTURE

 

between

 

LEVEL 3 COMMUNICATIONS, INC.

 

and

 

THE BANK OF NEW YORK MELLON

 

as Trustee

 

6.5% Convertible Senior Notes due 2016

 

--------------------------------------------------------------------------------

 

Dated as of September 20, 2010

 

Supplement to Indenture dated as of December 24, 2008

(Senior Debt Securities)

 

--------------------------------------------------------------------------------


 

THIS THIRD SUPPLEMENTAL INDENTURE, dated as of September 20, 2010, is by and
between Level 3 Communications, Inc., a Delaware corporation (the “Company”),
and The Bank of New York Mellon, a New York banking corporation (the “Trustee”),
as Trustee under the Indenture (defined below).

 

WHEREAS, the Company and the Trustee have, as of December 24, 2008, entered into
an indenture (as supplemented, the “Indenture”), providing for the issuance by
the Company from time to time of its senior debt securities;

 

WHEREAS, Section 9.01 of the Indenture provides, among other things, that the
Company, when authorized by or pursuant to a Board Resolution, and the Trustee
may, without the consent of the Holders of Securities, enter into one or more
indentures supplemental to the Indenture to establish the form or terms of
Securities of any series, including the provisions and procedures providing for
the adjustment of conversion rights with respect to Securities convertible into
Common Stock, or to change or eliminate any of the provisions of the Indenture,
provided that any such change or elimination shall become effective only when
there is no Security Outstanding of any series created prior to the execution of
such supplemental indenture which is entitled to the benefit of such provisions;

 

WHEREAS, the Company desires to issue one series of convertible senior debt
securities under the Indenture, and has duly authorized the creation and
issuance of such debt securities under the Indenture, and has duly authorized
the execution and delivery of this Third Supplemental Indenture to modify the
Indenture and to provide certain additional provisions as hereinafter described;

 

WHEREAS, the Company and the Trustee deem it advisable to enter into this Third
Supplemental Indenture for the purposes of establishing the terms of such
convertible senior debt securities and providing for the rights, obligations and
duties of the Trustee with respect to such debt securities;

 

WHEREAS, concurrently with the execution hereof, the Company has delivered an
Officers’ Certificate and has caused its counsel to deliver to the Trustee an
Opinion of Counsel pursuant to Sections 3.03 and 9.03 of the Indenture and a
reliance letter upon an opinion of counsel; and

 

WHEREAS, all conditions and requirements of the Indenture necessary to make this
Third Supplemental Indenture a valid, binding and legal instrument in accordance
with its terms have been performed and fulfilled by the parties hereto, and the
execution and delivery thereof have been in all respects duly authorized by the
parties hereto.

 

NOW, THEREFORE, for and in consideration of the mutual premises and agreements
herein contained, the Company and the Trustee covenant and agree, for the equal
and proportionate benefit of all Holders of the Securities, as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

CREATION OF THE SECURITIES

 

SECTION 1.1.  Designation of the Series.  Pursuant to the terms hereof and
Sections 2.01 and 3.01 of the Indenture, the Company hereby creates a series of
its convertible senior debt securities designated as the “6.5% Convertible
Senior Notes due 2016” (the “Notes”), which Notes shall be deemed “Securities”
for all purposes under the Indenture.

 

SECTION 1.2.  Form of Securities.  The Notes will be issued in definitive form
without coupons and the definitive form of the Notes shall be substantially in
the form set forth in Exhibit A attached hereto, which is incorporated herein
and made part hereof.  The Notes shall bear interest, be payable and have such
other terms as are stated in the form of definitive Note or in the Indenture, as
supplemented by this Third Supplemental Indenture.  The Stated Maturity of the
Notes shall be October 1, 2016.

 

SECTION 1.3.  Limit on Amount of Securities.  Subject to Section 1.9, the
aggregate principal amount of the Notes to be issued initially will not exceed
$175,000,000 ($201,250,000 if the underwriters party to the Underwriting
Agreement, dated September 14, 2010, by and among the Company and the
underwriters named therein in respect of the Notes exercise in full their
overallotment option) and may, upon the execution and delivery of this Third
Supplemental Indenture or from time to time thereafter, be executed by the
Company and delivered to the Trustee for authentication, and the Trustee shall
thereupon authenticate and deliver said Notes to or upon the Company Order,
without further action by the Company.

 

SECTION 1.4.  Ranking.  The Notes will be the Company’s unsecured and
unsubordinated obligations and rank equal in right of payment with all of the
Company’s existing and future unsecured and unsubordinated indebtedness.

 

SECTION 1.5.  Certificate of Authentication.  The Trustee’s certificate of
authentication to be borne on the Notes shall be substantially as provided in
the form of note attached hereto as Exhibit A.

 

SECTION 1.6.  No Sinking Fund.  No sinking fund will be provided with respect to
the Notes (notwithstanding any provisions of the Indenture with respect to
sinking fund obligations).

 

SECTION 1.7.  No Additional Amounts.  No Additional Amounts will be payable with
respect to the Notes (notwithstanding any provisions of the Indenture with
respect to Additional Amount obligations).

 

SECTION 1.8.  Repayment at the Option of Holders.  There will be no right of
repayment at the option of the Holders pursuant to Article Thirteen of the
Indenture.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.9.  Additional Notes.  The Company may, without the consent of the
Holders and notwithstanding Section 1.3, reopen the Notes and issue additional
Notes hereunder with the same terms and with the same CUSIP number as the Notes
initially issued hereunder in an unlimited aggregate principal amount, which
will form the same series with the Notes initially issued hereunder, provided
that no such additional Notes may be so issued unless fungible with the Notes
initially issued hereunder for U.S. federal income tax purposes.

 

SECTION 1.10.  Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned thereto in the
Indenture.

 

(b)  Solely for purposes of this Third Supplemental Indenture and the Notes, the
following definitions of Section 1.01 of the Indenture are hereby amended and
restated in their entirety to read as follows:

 

“Material Subsidiary” means any Subsidiary of the Company which at the date of
determination is a “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X under the Securities Act and the Exchange Act.

 

“Person” means any individual, corporation, company, partnership, joint venture,
limited liability company, association, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.

 

“Subsidiary” of any Person means (a) a corporation more than 50% of the combined
voting power of the outstanding Voting Stock of which is owned, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or by such Person and one or more Subsidiaries thereof or (b) any other Person
(other than a corporation) in which such Person, or one or more other
Subsidiaries of such Person and one or more other Subsidiaries thereof, directly
or indirectly, has at least a majority ownership and power to direct the
policies, management and affairs thereof.

 

(c)  Solely for purposes of this Third Supplemental Indenture and the Notes, the
following terms shall have the indicated meanings:

 

“Acquired Debt” means, with respect to any specified Person, (a) indebtedness of
any other Person existing at the time such Person merges with or into or
consolidates with such specified Person and (b) indebtedness secured by a Lien
encumbering any property acquired by such specified Person, which indebtedness
in each case was not incurred in anticipation of, and was outstanding prior to,
such merger, consolidation or acquisition.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
and exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

 

3

--------------------------------------------------------------------------------


 

“Change in Control” after the original issuance of the Notes means the
occurrence of one or more of the following events:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Holders, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except
that a person will be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the total voting power of the Voting Stock of the Company (other than
as a result of any merger, share exchange, transfer of assets or similar
transaction solely for the purpose of changing the Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of the Common Stock solely into shares of common stock of the
surviving entity); provided, however, that the Permitted Holders are the
“beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, except
that a person will be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, in the
aggregate of a lesser percentage of the total voting power of the Voting Stock
of the Company than such other person or group (for purposes of this clause (a),
such person or group shall be deemed to beneficially own any Voting Stock of a
corporation (the “specified corporation”) held by any other corporation (the
“parent corporation”) so long as such person or group beneficially owns,
directly or indirectly, in the aggregate a majority of the total voting power of
the Voting Stock of such parent corporation); or

 

(b) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, except that a person will be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of a majority of the total voting power of the Voting
Stock of the Company (other than as a result of any merger, share exchange,
transfer of assets or similar transaction solely for the purpose of changing the
jurisdiction of incorporation of the Company and resulting in a
reclassification, conversion or exchange of outstanding shares of the Common
Stock solely into shares of common stock of the surviving entity) and (ii) a
Termination of Trading shall have occurred; or

 

4

--------------------------------------------------------------------------------


 

(c) the Company’s consolidation or merger with or into any other Person, any
merger of another Person into the Company, or any sale, transfer, assignment,
lease, conveyance or other disposition, directly or indirectly, of all or
substantially all the assets of the Company and its Subsidiaries, considered as
a whole (other than a disposition of such assets as an entirety or virtually as
an entirety to a wholly owned Subsidiary of the Company or one or more Permitted
Holders) shall have occurred, other than (i) any transaction (A) that does not
result in any reclassification, conversion, exchange or cancellation of
outstanding shares of the Company’s Capital Stock and (B) pursuant to which
holders of the Company’s Capital Stock immediately prior to the transaction are
entitled to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of Capital Stock entitled to vote generally in the election
of directors of the continuing or surviving person immediately after the
transaction; or (ii) any merger, share exchange, transfer of assets or similar
transaction solely for the purpose of changing the Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of the Common Stock solely into shares of common stock of the
surviving entity; provided, however, that a Change in Control as a result of
this clause (c) will not be deemed to have occurred if at least 90% of the
consideration (excluding cash payments for fractional shares) in the transaction
or transactions constituting the Change in Control consists of shares of common
stock that are, or upon issuance will be, traded on the New York Stock Exchange
or the NYSE Alternext or approved for trading on a Nasdaq market and as a result
of such transaction or transactions the Notes become convertible solely into
such common stock and other consideration payable in such transaction or
transactions; or

 

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Company (together with
any new directors whose election or appointment by such board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office; or

 

(e) the shareholders of the Company shall have approved any plan of liquidation
or dissolution of the Company.

 

“Closing Sale Price” of the shares of Common Stock on any date means the closing
per share sale price (or, if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported in composite transactions on the Nasdaq Global Select Market or such
principal United States securities exchange on which shares of Common Stock may
be traded or, if the shares of Common Stock are not approved for trading on the
Nasdaq Global Select Market or listed on a United States national or regional
securities exchange, as reported by the Nasdaq

 

5

--------------------------------------------------------------------------------


 

system or by the National Quotation Bureau Incorporated.  In the absence of such
quotations, the Company shall be entitled to determine the Closing Sale Price on
the basis of such quotations as it considers appropriate.  Closing Sale Price
shall be determined without reference to extended or after hours trading.

 

“Conversion Agent” means the Trustee or any other Person appointed by the
Company to accept Notes presented for conversion.

 

“Conversion Price” means $1,000 divided by the applicable Conversion Rate.

 

“Conversion Rate” is defined in Section 15.04 of the Indenture as amended by
this Third Supplemental Indenture.

 

“Current Market Price” has the meaning set forth in Section 15.05(f)(1) of the
Indenture as amended by this Third Supplemental Indenture.

 

“Designated Event” means the occurrence of a Change in Control or a Termination
of Trading.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fair Market Value” has the meaning set forth in Section 15.05(f)(2) of the
Indenture as amended by this Third Supplemental Indenture.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, security
interest, lien, charge, encumbrance or other security agreement of any kind or
nature whatsoever; provided, however, that Liens shall not include defeasance
trusts or funds.  For purposes of this definition, the sale, lease, conveyance
or other transfer by the Company or any of its subsidiaries of, including the
grant of indefeasible rights of use or equivalent arrangements with respect to,
dark or lit communications fiber capacity or communications conduit shall not
constitute a Lien.

 

“Permitted Holders” means the members of the Company’s Board of Directors on
April 28, 1998, and their respective estates, spouses, ancestors, and lineal
descendants, the legal representatives of any of the foregoing and the trustees
of any bona fide trusts of which the foregoing are the sole beneficiaries or the
grantors, or any Person of which the foregoing “beneficially owns” (as defined
in Rule 13d-3 under the Exchange Act) at least 66-2/3% of the total voting power
of the Voting Stock of such Person.

 

“Record Date” has the meaning set forth in Section 15.05(f)(3) of the Indenture
as amended by this Third Supplemental Indenture.

 

“Redemption Price”, when used with respect to any of the Notes to be redeemed,
means a price equal to 100% of the principal amount of the Notes redeemed.

 

6

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Specified Indebtedness” means (a) the Company’s 5.25% Convertible Senior Notes
due 2011, 3.5% Convertible Senior Notes due 2012, 9% Convertible Senior Discount
Notes due 2013, 15% Convertible Senior Notes due 2013, 7% Convertible Senior
Notes due 2015 and 7% Convertible Senior Notes due 2015, Series B and (b) any
indebtedness of the Company for borrowed money that (i) is in the form of, or
represented by, bonds, notes, debentures or other securities or any guarantee
thereof (other than promissory notes or similar evidences of indebtedness under
bank loans, reimbursement agreements, receivables facilities or other bank,
insurance or other institutional financing agreements under Section 4(2) of the
Securities Act or any guarantee thereof) and (ii) is, or may be, quoted, listed
or purchased and sold on any stock exchange, automated securities trading system
or over-the-counter or other securities market (including, without prejudice to
the generality of the foregoing, the market for securities eligible for resale
pursuant to Rule 144A under the Securities Act). For the avoidance of doubt,
“Specified Indebtedness” shall not include indebtedness among the Company and
its Subsidiaries or among Subsidiaries of the Company.

 

“Termination of Trading” will be deemed to have occurred if the Common Stock (or
other common stock into which the Notes are then convertible) is not listed for
trading on a U.S. national securities exchange.

 

“Trading Day” means (a) if the applicable security is quoted on the Nasdaq
Global Select Market, a day on which trades in the applicable security may be
made thereon, (b) if the applicable security is listed or admitted for trading
on the New York Stock Exchange or another national or regional securities
exchange, a day on which trades in the applicable security may be made thereon
or (c) if the applicable security is not so listed, admitted for trading or
quoted, any Business Day.

 

“Voting Stock” of any Person means the Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only for so long as
no senior class of securities has such voting power by reason of any
contingency.

 

ARTICLE II

 

EVENTS OF DEFAULT

 

SECTION 2.1.  Amendments to Article Five.  Article Five of the Indenture is
amended and restated in its entirety with respect to the Notes as follows:

 

“SECTION 5.01.  Events of Default.  An “Event of Default” with respect to any
Notes occurs if:

 

(a)  the Company defaults in the payment of principal of, or premium, if any, on
the Notes when due at maturity, upon repurchase, upon acceleration or otherwise,

 

7

--------------------------------------------------------------------------------


 

including, without limitation, failure of the Company to make any optional
redemption payment when required pursuant to Article VII of the Third
Supplemental Indenture; or

 

(b)  the Company defaults in the payment of any installment of interest on the
Notes when due (including any interest payable in connection with a repurchase
pursuant to Section 10.06 or in connection with any optional redemption payment
pursuant to Article VII of the Third Supplemental Indenture) and continuance of
such default for 30 days or more; or

 

(c)  (i) the Company defaults in the payment of the Designated Event Payment in
respect of the Notes on the date therefor; or (ii) the Company fails to provide
timely notice of any Designated Event in accordance with Sections 10.06 and
10.07; or

 

(d)  the Company defaults (other than a default set forth in clause (a), (b) or
(c) above) in the performance of, or breaches, any other covenant or warranty of
the Company set forth in this Indenture or the Notes and fails to remedy such
default or breach within a period of 60 days after the receipt of written notice
(specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder) from the Trustee or the
Holders of at least 25% in aggregate principal amount of the then outstanding
Notes; or

 

(e)  a default under any credit agreement, mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any indebtedness for money borrowed by the Company or any Material Subsidiary
(or the payment of which is guaranteed or secured by the Company or any of its
Material Subsidiaries), whether such indebtedness or guarantee exists on the
date of this Indenture or is created thereafter, which default (i) is caused by
a failure to pay when due any principal of such indebtedness within the grace
period provided for in such indebtedness, which failure continues beyond any
applicable grace period (a “Payment Default”), or (ii) results in the
acceleration of such indebtedness prior to its express maturity (without such
acceleration being rescinded or annulled) and, in each case, the principal
amount of such indebtedness, together with the principal amount of any other
such indebtedness under which there is a Payment Default or the maturity of
which has been so accelerated, aggregates $25,000,000 or its foreign currency
equivalent or more and such Payment Default is not cured or such acceleration is
not annulled within 10 days after receipt of written notice (specifying such
default and requiring the Company to cause such Payment Default to be cured or
cause such acceleration to be rescinded or annulled and stating that such notice
is a “Notice of Default” hereunder) by the Company from the Trustee or by the
Company and the Trustee from any Holder of Notes; or

 

(f)  failure to pay a final, nonappealable judgment or final, nonappealable
judgments (other than any judgment as to which a reputable insurance company has
accepted full liability) for the payment of money entered by a court or courts
of competent jurisdiction against the Company or any Material Subsidiaries of
the Company, which judgments remain unstayed, unbonded or undischarged for a
period of 60 days, provided that the aggregate amount of all such judgments
exceeds $25,000,000 or its foreign currency equivalent; or

 

8

--------------------------------------------------------------------------------


 

(g)  the Company or any Material Subsidiary, pursuant to or within the meaning
of any Bankruptcy Law:

 

(i)  commences a voluntary case,

 

(ii)  consents to the entry of an order for relief against it in an involuntary
case,

 

(iii)  consents to the appointment of a Custodian of it or for all or
substantially all of its property,

 

(iv)  makes a general assignment for the benefit of its creditors, or

 

(v)  makes the admission in writing that it generally is unable to pay its debts
as the same become due; or

 

(h)  a court of competent jurisdiction enters a judgment, order or decree under
any Bankruptcy Law that:

 

(i)  is for relief against the Company or any Material Subsidiary in an
involuntary case, and the order or decree remains unstayed and in effect for 90
days,

 

(ii)  appoints a Custodian of the Company or any Material Subsidiary, and the
order or decree remains unstayed and in effect for 90 days, or

 

(iii)  orders the liquidation of the Company or any Material Subsidiary, and the
order or decree remains unstayed and in effect for 90 days.

 

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

 

(i) The Company defaults with respect to its obligation to deliver when due all
shares of Common Stock or other property deliverable upon conversion of the
Notes which default continues for 5 Business Days.

 

SECTION 5.02.  Acceleration.  If an Event of Default (other than an Event of
Default with respect to the Company specified in clauses (g) and (h) of
Section 5.01) occurs and is continuing, then and in every such case, the
Trustee, by written notice to the Company, or the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes, by written notice to
the Company and the Trustee, may declare the unpaid principal of, premium, if
any, and accrued and unpaid interest on all of the Notes to be due and payable. 
Upon such declaration, such principal amount, premium, if any, and accrued and
unpaid interest shall become immediately due and payable, notwithstanding
anything contained in this Indenture or the Notes to the contrary.  If any Event
of Default with respect to the Company specified in clause (g) or (h) of
Section 5.01 occurs, all unpaid principal of, and premium, if any, and accrued
and unpaid interest

 

9

--------------------------------------------------------------------------------


 

on the Notes then outstanding shall become automatically due and payable,
without any declaration or other act on the part of the Trustee or any Holder of
Notes.

 

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by notice to the Trustee may rescind an acceleration of the Notes and its
consequences if all existing Events of Default (other than nonpayment of
principal of, premium, if any, and interest on the Notes which has become due
solely by virtue of such acceleration) have been cured or waived and if the
rescission would not conflict with any judgment or decree of any court of
competent jurisdiction.  No such rescission shall affect any subsequent Default
or Event of Default or impair any right consequent thereto.

 

SECTION 5.03.  Other Remedies.  If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy by proceeding at law or in equity to
collect the payment of principal of or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.  The Trustee may
maintain a proceeding even if it does not possess any of the Notes or does not
produce any of them in the proceeding.  A delay or omission by the Trustee or
any Holder of a Note in exercising any right or remedy occurring upon an Event
of Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Event of Default.  All remedies are cumulative to the extent
permitted by law.

 

SECTION 5.04.  Waiver of Past Defaults.  The Holders of a majority in aggregate
principal amount of the Notes then outstanding may, on behalf of the Holders of
all the Notes, waive an existing Default or Event of Default and its
consequences, except a Default or Event of Default in the payment of the
principal of, and premium, if any, or interest on the Notes (other than the
non-payment of principal of, and premium, if any, and interest on the Notes
which has become due solely by virtue of an acceleration which has been duly
rescinded as provided above), or in respect of a covenant or provision of this
Indenture which cannot be modified or amended without the consent of all Holders
of Notes.  When a Default or Event of Default is waived, it is cured and stops
continuing.  No waiver shall extend to any subsequent or other Default or Event
of Default or impair any right consequent thereon.

 

SECTION 5.05.  Control by Majority.  The Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on it.  However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines may be unduly prejudicial to the rights of other Holders of
Notes or that may involve the Trustee in personal liability; provided, however,
that the Trustee shall have no duty or obligation (subject to Section 6.02) to
ascertain whether or not such actions or forbearances are unduly prejudicial to
such Holders; provided further, however that the Trustee may take any other
action the Trustee deems proper that is not inconsistent with such directions.

 

SECTION 5.06.  Limitation on Suits.  A Holder of a Note may not pursue any
remedy with respect to this Indenture or the Notes unless:

 

10

--------------------------------------------------------------------------------


 

(a)  the Holder gives to the Trustee notice of a continuing Event of Default;

 

(b)  the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

 

(c)  such Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense;

 

(d)  the Trustee does not comply with the request within 30 days after receipt
of the request and the offer and, if requested, the provision of indemnity; and

 

(e)  during such 30-day period the Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with the request.

 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.

 

SECTION 5.07.  Rights of Holders To Receive Payment.  Notwithstanding any other
provision of this Indenture, the right of any Holder of a Note to receive
payment of principal, premium, if any, and interest on the Note, on or after the
respective due dates expressed in the Note, or to bring suit for the enforcement
of any such payment on or after such respective dates, or to bring suit for the
enforcement of the right to convert the Note shall not be impaired or affected
without the consent of the Holder of a Note.

 

SECTION 5.08.  Collection Suit by Trustee.  If an Event of Default specified in
Section 5.01(a), (b) or (c)(i) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount of principal, premium, if any, and interest remaining
unpaid on the Notes and interest on overdue principal, premium, if any, and
interest and such further amount as shall be sufficient to cover the costs and,
to the extent lawful, expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.

 

SECTION 5.09.  Trustee May File Proofs of Claim.  The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and the Holders of Notes allowed in
any judicial proceedings relative to the Company, its creditors or its
property.  Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder of a Note any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof, or to authorize the Trustee to vote
in respect of the claim of any Holder in any such proceeding.

 

11

--------------------------------------------------------------------------------


 

SECTION 5.10.  Priorities.  Any money collected by the Trustee pursuant to this
Article shall be applied in the following order, at the date or dates fixed by
the Trustee and, in case of the distribution of such money on account of
principal (or premium, if any) or interest, upon presentation of the Notes or
coupons, or both, as the case may be, and the notation thereon of the payment if
only partially paid and upon surrender thereof if fully paid:

 

FIRST:  To the payment of all amounts due the Trustee and any predecessor
Trustee under Section 6.07;

 

SECOND:  To the payment of the amounts then due and unpaid upon the Notes for
principal (and premium, if any) and interest, in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the aggregate amounts due and payable on such
Notes for principal (and premium, if any) and interest, respectively; and

 

THIRD:  To the payment of the remainder, if any, to the Company.

 

SECTION 5.11.  Undertaking for Costs.  In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit, other than the Trustee, of
an undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant.  This Section does not apply to a
suit by the Trustee, a suit by a Holder pursuant to Section 5.07 or a suit by
Holders of more than 25% in principal amount of the then outstanding Notes.

 

SECTION 5.12. Restoration of Rights and Remedies.  If the Trustee or any Holder
of a Note has instituted any proceeding to enforce any right or remedy under
this Indenture and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Holder, then
and in every such case, the Company, the Trustee and the Holders of Notes shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

 

SECTION 5.13. Rights and Remedies Cumulative.  Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities or coupons in the last paragraph of Section 3.06, no right or remedy
herein conferred upon or reserved to the Trustee or to the Holders of Notes is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

12

--------------------------------------------------------------------------------


 

SECTION 5.14. Waiver of Usury, Stay or Extension Laws.  The Company covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any usury, stay or extension law wherever enacted, now or at any
time hereafter in force, which may affect the covenants or the performance of
this Indenture; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.”

 

ARTICLE III

 

CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE

 

SECTION 3.1.  Amendments to Article Eight.  Article Eight of the Indenture is
amended and restated in its entirety with respect to the Notes as follows:

 

“SECTION 8.01.  When the Company May Merge, Etc.  The Company may not, in a
single transaction or series of related transactions, consolidate or merge with
or into or effect a share exchange with (whether or not the Company is the
surviving corporation), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets as an entirety
or substantially as an entirety to, any Person unless:

 

(a)  either

 

(i)  the Company shall be the surviving or continuing corporation, or

 

(ii)  the Person formed by or surviving any such consolidation, merger or share
exchange (if other than the Company) or the Person which acquires by sale,
assignment, transfer, lease, conveyance or other disposition the properties and
assets of the Company substantially as an entirety:

 

(1)  shall be a corporation organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia and

 

(2)  shall expressly assume, by supplemental indenture in form reasonably
satisfactory to the Trustee, executed and delivered to the Trustee, the due and
punctual payment of the principal of, and interest, and premium, if any, on all
of the Notes and the performance of every covenant of the Notes and this
Indenture on the part of the Company to be performed or observed, including,
without limitation, modifications to rights of Holders to cause the repurchase
of Notes upon a Designated Event in accordance with Section 10.06 and conversion
rights in accordance with Section 15.06 to the extent required by such Sections;

 

13

--------------------------------------------------------------------------------


 

(b)  immediately after giving effect to such transaction, no Default and no
Event of Default shall have occurred and be continuing; and

 

(c)  the Company or such successor Person shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger, share exchange, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture, comply with this provision of this Indenture and that
all conditions precedent in this Indenture relating to such transaction have
been satisfied.

 

For purposes of this Section 8.01, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Subsidiaries of the
Company, the Capital Stock of which individually or in the aggregate constitutes
all or substantially all of the properties and assets of the Company, shall be
deemed to be the transfer of all or substantially all of the properties and
assets of the Company.

 

SECTION 8.02.  Successor Corporation Substituted.  Upon any such consolidation,
merger, share exchange, sale, assignment, conveyance, lease, transfer or other
disposition in accordance with Section 8.01, the successor Person formed by such
consolidation or share exchange or into which the Company is merged or to which
such sale, assignment, conveyance, lease, transfer or other disposition is made
will succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such successor
had been named as the Company herein, and thereafter (except in the case of a
lease) the predecessor corporation will be relieved of all further obligations
and covenants under this Indenture and the Notes.

 

SECTION 8.03.  Purchase Option on Change in Control.  This Article Eight does
not affect the obligations of the Company (including without limitation any
successor to the Company) under Section 10.06.”

 

ARTICLE IV

 

SUPPLEMENTAL INDENTURES

 

SECTION 4.1.  Amendments to Article Nine.  (a)  Section 9.01 is hereby amended
with respect to the Notes by deleting the “.” from the end of clause
(10) thereof and substituting “; or” in its place and by adding the following to
the end thereof:

 

“(11)  to provide for the assumption of the Company’s obligations to Holders of
Notes in the Indenture as supplemented by Article III of the Third Supplemental
Indenture; or

 

(12)  to provide for conversion rights or repurchase rights of Holders of Notes
in the event of consolidation, merger, share exchange or sale of all or
substantially all of the assets of the Company as required to comply with
Section 8.01 or 15.06; or

 

14

--------------------------------------------------------------------------------


 

(13)  to increase the Conversion Rate; or

 

(14)  to add guarantees with respect to the Notes; or

 

(15)  to comply with the requirements of the Commission in order to effect or
maintain the qualification of this Indenture under the TIA.”

 

(b)  Section 9.02(1) is hereby amended and restated in its entirety with respect
to the Notes to read as follows:  “(1)    change the Stated Maturity of the
principal of (or premium, if any, on) or any installment of principal of or
interest on, including Defaulted Interest, any Note; or reduce the principal
amount thereof or the rate or amount of interest thereon or alter the provisions
of this Indenture with respect to the purchase of the Notes at the option of the
Holders upon a Designated Event in a manner adverse to the Holders thereof, or
adversely affect any right of repayment at the option of the Holder of any Note,
or change any Place of Payment where, or the currency or currencies, currency
unit or units or composite currency or currencies in which, any Note or any
premium or the interest thereon is payable, or impair the right to institute
suit for the enforcement of any payment on or after the Stated Maturity thereof
(or, in the case of purchase at the option of the Holder, on or after the
Designated Event Purchase Date), or”.

 

(c) Section 9.02(4) is hereby amended with respect to the Notes by deleting the
“.” from the end of such clause and substituting a “, or” in its place and by
adding the following to the end thereof:

 

“(5)  waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the Notes then outstanding and a waiver of the payment default that resulted
from such acceleration) or of a Designated Event Payment; or

 

(6)  make any change in the provisions of this Indenture relating to waivers of
past Defaults or Events of Default or the rights of Holders of Notes to receive
payments of principal of, premium, if any, or interest on the Notes; or

 

(7)  make any adverse change to the abilities of Holders of Notes to enforce
their rights under this Indenture; or

 

(8)  except as permitted by this Indenture (including Section 9.01(9)), decrease
the Conversion Rate, or modify the provisions of this Indenture relating to
conversion of the Notes in a manner adverse to the Holders thereof or otherwise
impair the right of Holders to convert their Notes, upon the terms established
pursuant to or in accordance with the provisions of this Indenture.”

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

 

PURCHASE AT OPTION OF HOLDERS UPON A DESIGNATED EVENT;

LIMITATION ON LIENS

 

SECTION 5.1.  Amendment to Article Ten.  Article Ten is amended by adding to the
end the following new Sections 10.06 through Section 10.13, in each case with
respect to the Notes to read as follows:

 

“SECTION 10.06.  Purchase of Notes at Option of the Holders upon a Designated
Event.  (a)  Following a Designated Event, the Company shall notify the Holders
of Notes in writing of such occurrence and shall make an offer (the “Designated
Event Offer”) to repurchase all Notes then outstanding at a repurchase price in
cash (the “Designated Event Payment”) equal to 100% of the principal amount
thereof, plus (subject to the following sentence) accrued and unpaid interest
to, but excluding, the Designated Event Purchase Date (as defined below).  If
such Designated Event Purchase Date is after a Regular Record Date or a Special
Record Date but on or prior to the corresponding Interest Payment Date or a
Defaulted Interest payment date, however, then the Company shall pay the
interest payable on such date to the Person in whose name the Note is registered
at the close of business on the relevant Regular Record Date or Special Record
Date.

 

(b)  Notice of a Designated Event shall be mailed by or at the direction of the
Company to the Holders of Notes as specified in Section 10.07.  During the
period specified in such notice, Holders of Notes may elect to tender their
Notes in whole or in part in integral multiples of $1,000 in exchange for the
Designated Event Payment.  Payment shall be made by the Company in respect of
Notes properly tendered pursuant to this Section 10.06 on a Business Day
specified by the Company (the “Designated Event Purchase Date”) which shall be
no earlier than 20 Business Days and no later than 30 Business Days after the
date of the notice given pursuant to Section 10.07.

 

SECTION 10.07.  Notice of Designated Event; Designated Event Purchase Notice.

 

(a)  Within 30 days after the occurrence of a Designated Event, the Company, or,
at the written request and expense of the Company within 30 days after such
occurrence, the Trustee, shall give to all Holders notice of the occurrence of
the Designated Event and of the purchase right set forth herein arising as a
result thereof.  The Company shall also deliver a copy of such notice of a
purchase right to the Trustee.  The notice shall include a form of Designated
Event Purchase Notice to be completed by the Holder and shall state:

 

(1)  briefly, the events causing a Designated Event and the date of such
Designated Event;

 

(2)  the date by which the Designated Event Purchase Notice pursuant to this
Section 10.07 must be given;

 

16

--------------------------------------------------------------------------------


 

(3)  the Designated Event Purchase Date;

 

(4)  the Designated Event Payment;

 

(5)  the name and address of the Paying Agent and the Conversion Agent;

 

(6)  that Notes as to which a Designated Event Purchase Notice has been given
may be converted pursuant to the Indenture only if the Designated Event Purchase
Notice has been withdrawn in accordance with the terms of this Indenture;

 

(7)  that Notes must be surrendered to the Paying Agent to collect payment;

 

(8)  that the Designated Event Payment for any Note as to which a Designated
Event Purchase Notice has been duly given and not withdrawn will be paid
promptly following the later of the Designated Event Purchase Date and the time
of surrender of such Note as described in (7) above;

 

(9)  briefly, the procedures the Holder must follow to exercise rights under
Section 10.06;

 

(10)  briefly, the conversion rights of the Notes, including the Conversion Rate
and any adjustments thereto, including, if such Designated Event constitutes a
Change in Control described in clause (b) or (c) in the definition thereof,
whether any Additional Shares (as defined in Section 15.01) will be issued by
the Company to Holders of Notes who convert their Notes in connection with such
Change in Control;

 

(11)  the procedures for withdrawing a Designated Event Purchase Notice;

 

(12)  the CUSIP number of the Notes;

 

(13)  that, unless the Company defaults in making the Designated Event Payment,
any Note accepted for purchase pursuant to the Designated Event Offer shall
cease to accrue interest on the Designated Event Purchase Date and no further
interest shall accrue on or after such date; and

 

(14)  that in the case of a Designated Event Purchase Date that occurs after a
Regular Record Date or Special Record Date and on or prior to the corresponding
Interest Payment Date or Defaulted Interest payment date, the interest due on
such date shall be paid to the Holder of such Note at the close of business on
the relevant Regular Record Date or Special Record Date.

 

(b)  A Holder may exercise its rights specified in Section 10.06 hereof upon
delivery of a written notice of purchase (a “Designated Event Purchase Notice”)
to the Paying Agent prior to the Designated Event Purchase Date, stating:

 

17

--------------------------------------------------------------------------------

 


 

(1)  the certificate number, if any, of each Note, if any, which the Holder will
deliver to be purchased;

 

(2)  the portion of the principal amount of the Note which the Holder will
deliver to be purchased, which portion must be $1,000 or any whole multiple
thereof; and

 

(3)  that such Note shall be purchased pursuant to the terms and conditions
specified on the reverse side of the Notes and in this Indenture;

 

provided, however, that if the Notes are not in certificated form, a Holder’s
Designated Event Purchase Notice must comply with the applicable Depositary
procedures.

 

The delivery of such Note to the Paying Agent prior to the Designated Event
Purchase Date (together with all necessary endorsements) at the offices of the
Paying Agent shall be a condition to the receipt by the Holder of the Designated
Event Payment therefor; provided, however, that such Designated Event Payment
shall be so paid only if the Note so delivered to the Paying Agent shall conform
in all respects to the description thereof set forth in the related Designated
Event Purchase Notice.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
10.07, a portion of a Note so delivered for purchase if the principal amount of
such portion is $1,000 or an integral multiple of $1,000. Provisions of this
Indenture that apply to the purchase of all of a Note also apply to the purchase
of such portion of such Note.

 

Any purchase by the Company contemplated pursuant to the provisions of this
Section 10.07 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Designated Event
Purchase Date and the time of delivery of the Note to the Paying Agent in
accordance with this Section 10.07.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Designated Event Purchase Notice contemplated by this Section
10.07(b) shall have the right to withdraw such Designated Event Purchase Notice
at any time prior to the close of business on the Business Day immediately
preceding the Designated Event Purchase Date by delivery of a written notice of
withdrawal to the Paying Agent in accordance with Section 10.08.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Designated Event Purchase Notice or written withdrawal thereof.

 

SECTION 10.08.  Effect of Designated Event Purchase Notice.  Upon receipt by the
Paying Agent of the Designated Event Purchase Notice specified in Section 10.07,
the Holder of the Note in respect of which such Designated Event Purchase Notice
was given shall (unless such Designated Event Purchase Notice is

 

18

--------------------------------------------------------------------------------


 

withdrawn as specified in the following two paragraphs) thereafter be entitled
to receive solely the Designated Event Payment with respect to such Note.  Such
payment shall be paid to such Holder, subject to receipt of consideration for
the Notes by the Paying Agent, promptly following the later of (x) the
Designated Event Purchase Date with respect to such Note (provided the
conditions in Section 10.07, as the case may be, have been satisfied) and (y)
the time of delivery of such Note to the Paying Agent by the Holder thereof in
the manner required by Section 10.07, as the case may be.  Notes in respect of
which a Designated Event Purchase Notice has been given by the Holder thereof
may not be converted on or after the date of the delivery of such Designated
Event Purchase Notice unless such Designated Event Purchase Notice has first
been validly withdrawn as specified in the following two paragraphs.

 

A Designated Event Purchase Notice may be withdrawn by means of a written notice
of withdrawal delivered to the office of the Paying Agent in accordance with the
Designated Event Purchase Notice at any time prior to the close of business on
the Business Day immediately preceding the Designated Event Purchase Date
specifying:

 

(a)  the certificate number, if any, of each Note in respect of which such
notice of withdrawal is being submitted;

 

(b)  the principal amount of the Note with respect to which such notice of
withdrawal is being submitted; and

 

(c)  the principal amount, if any, of each such Note which remains subject to
the original Designated Event Purchase Notice and which has been or will be
delivered for purchase by the Company;

 

provided, however, that if the Notes are not in certificated form, a Holder’s
notice of withdrawal must comply with the applicable Depositary procedures.

 

There shall be no purchase of any Notes pursuant to Section 10.06 if there has
occurred (prior to, on or after, as the case may be, the giving by the Holders
of such Notes of the required Designated Event Purchase Notice) and is
continuing an Event of Default (other than a default in the payment of the
Designated Event Payment with respect to such Notes).  The Paying Agent will
promptly return to the respective Holders thereof any Notes (x) with respect to
which a Designated Event Purchase Notice has been withdrawn in compliance with
this Indenture, or (y) held by it during the continuance of an Event of Default
(other than a default in the payment of the Designated Event Payment with
respect to such Notes) in which case, upon such return, the Designated Event
Purchase Notice with respect thereto shall be deemed to have been withdrawn.

 

SECTION 10.09.  Deposit of Designated Event Payment.  Prior to 11:00 a.m. (New
York City time) on the Designated Event Purchase Date, the Company shall deposit
with the Trustee or with the Paying Agent an amount of cash (in immediately
available funds if deposited on such Business Day) sufficient to pay the
aggregate Designated Event Payment of all the Notes or portions thereof which
are to be purchased as of the Designated Event Purchase Date.

 

19

--------------------------------------------------------------------------------


 

If the Trustee or other Paying Agent appointed by the Company holds cash
sufficient to pay the aggregate Designated Event Payment of all the Notes or
portions thereof that are to be purchased as of the Designated Event Purchase
Date, on or after the Designated Event Purchase Date (i) such Notes will cease
to be outstanding, (ii) interest on such Notes will cease to accrue and (iii)
all other rights of the Holders of such Notes will terminate, whether or not
book-entry transfer of the Notes has been made or the Notes have been delivered
to the Trustee or Paying Agent, other than the right to receive the Designated
Event Payment upon delivery of the Notes.

 

SECTION 10.10.  Notes Purchased in Part.  Any Note which is to be purchased only
in part shall be surrendered at the office of the Paying Agent (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or such Holder’s attorney duly authorized in writing) and
the Company shall execute and the Trustee shall authenticate and deliver to the
Holder of such Note, without service charge, a new Note or Notes, of any
authorized denomination as requested by such Holder in aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Note so surrendered which is not purchased.

 

SECTION 10.11.  Covenant to Comply with Securities Laws upon Purchase of Notes. 
In connection with any offer to purchase or purchase of Notes under Section
10.06 hereof (provided that such offer or purchase constitutes an “issuer tender
offer” for purposes of Rule 13e-4 (which term, as used herein, includes any
successor provision thereto) under the Exchange Act at the time of such offer or
purchase), the Company shall (i) comply with Rule 13e-4, Rule 14e-1 and any
other tender offer rules under the Exchange Act which may then be applicable,
(ii) file the related Schedule TO (or any successor schedule, form or report) or
any other schedule required under the Exchange Act, and (iii) otherwise comply
with all applicable federal and state securities laws so as to permit the rights
and obligations under Section 10.06 to be exercised in the time and in the
manner specified in Section 10.06 and 10.07.

 

SECTION 10.12.  Repayment to the Company.  The Trustee and the Paying Agent
shall return to the Company any cash or other consideration that remains
unclaimed as provided in the Notes, together with interest, if any, thereon,
held by them for the payment of the Designated Event Payment; provided, however,
that to the extent that the aggregate amount of cash deposited by the Company
pursuant to Section 10.09 exceeds the aggregate Designated Event Payment of the
Notes or portions thereof which the Company is obligated to purchase as of the
Designated Event Purchase Date then promptly after the Business Day following
the Designated Event Purchase Date the Trustee shall return any such excess to
the Company together with interest, if any, thereon.

 

SECTION 10.13.  Limitation on Liens.  The Company will not, directly or
indirectly, incur or suffer to exist any Lien (other than existing Liens)
securing Specified Indebtedness of any nature whatsoever on any of its
properties or assets, whether owned at the issue date of the Notes or thereafter
acquired, without making effective provision for securing the Notes equally and
ratably with (or, if the obligation to be secured by the

 

20

--------------------------------------------------------------------------------


 

Lien is subordinated in right of payment to the Notes, prior to) the obligations
so secured for so long as such obligations are so secured.  The Lien, if
granted, to secure the Notes may also secure obligations in addition to
Specified Indebtedness.  Any Lien created to secure the Notes pursuant to this
Section 10.13 may provide by its terms that such Lien will be automatically and
unconditionally released and discharged upon the full and unconditional release
and discharge of the Lien securing the Specified Indebtedness and that the
Holders of some or all of such Specified Indebtedness may exclusively control
the disposition of property subject to such Lien.

 

The foregoing restrictions in this Section 10.13 shall not apply to (a) Liens to
secure Acquired Debt; provided, however, that (i) such Lien attaches to the
acquired property prior to the time of the acquisition of such property and (ii)
such Lien does not extend to or cover any other property; and (b) Liens to
secure indebtedness incurred to refinance, in whole or in part, debt secured by
any Lien referred to in the foregoing clause (a) or this clause (b) so long as
such Lien does not extend to any other property (other than improvements and
accessions to the original property) and the principal amount of indebtedness so
secured is not increased.”

 

ARTICLE VI

 

COMPANY REPORTS

 

SECTION 6.1.  Amendments to Article Seven.  Section 7.03 of the Indenture is
amended in its entirety with respect to the Notes as follows:

 

“SECTION 7.03.  Reports by Company. Whether or not the Company is subject to
Section 13(a) or 15(d) of the Exchange Act, or any successor provision thereto,
for so long as any Notes are outstanding, the Company will:

 

(1) file with the Trustee, within 15 days after the Company is required to file
the same with the Commission, copies of the annual reports and of the
information, documents, and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Company may be required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act; or, if the Company
is not required to file information, documents or reports pursuant to either of
such Sections of the Exchange Act, then it will file with the Trustee and the
Commission, in accordance with rules and regulations prescribed from time to
time by the Commission, such of the supplementary and periodic information,
documents and reports which may be required pursuant to Section 13 of the
Exchange Act in respect of a security listed and registered on a national
securities exchange as may be prescribed from time to time in such rules and
regulations;

 

(2) file with the Trustee and the Commission, in accordance with the rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants of this Indenture as may be required from time
to time by such rules and regulations; and

 

21

--------------------------------------------------------------------------------


 

(3) transmit by mail to the Holders of Notes, within 30 days after the filing
thereof with the Trustee, in the manner and to the extent provided in Section
313(c) of the Trust Indenture Act, such summaries of any information, documents
and reports required to be filed by the Company pursuant to paragraphs (1) and
(2) of this Section as may be required by rules and regulations prescribed from
time to time by the Commission.

 

The Company will be deemed to have filed, furnished or transmitted to the
Trustee or the Holders of the Notes any reports, documents, and information
filed with the Commission’s EDGAR filing system (or any replacement system that
the Commission uses for the electronic delivery of reports) and which are
publicly available.

 

ARTICLE VII

 

OPTIONAL REDEMPTION

 

Pursuant to Section 3.01(6) of the Indenture, so long as any of the Notes are
Outstanding, the following provisions shall be applicable to the Notes in lieu
of the provisions of Article Eleven of the Indenture:

 

SECTION 7.1.  Company’s Right to Redeem.  Commencing after October 1, 2013, the
Notes will be subject to redemption at the option of the Company, in whole or in
part, on the terms set forth in paragraph 5 on the reverse of the form of Notes
and at the Redemption Price, plus accrued and unpaid interest (if any), to but
excluding the redemption date (the “Redemption Date”).  However, if a Redemption
Date occurs after a Regular Record Date or a Special Record Date but on or prior
to the corresponding Interest Payment Date or Defaulted Interest payment date,
the Company will instead pay the applicable interest payment to the record
Holder on the Regular Record Date or Special Record Date corresponding to such
Interest Payment Date or Defaulted Interest payment date.

 

SECTION 7.2.  Notices to Trustee. If the Company elects to redeem Notes pursuant
to the optional redemption provisions of paragraph 5 of the Notes, it shall
furnish to the Trustee, at least 30 days but not more than 60 days before a
Redemption Date (unless a shorter period shall be satisfactory to the Trustee),
an Officers’ Certificate setting forth (a) the Section of this Indenture
pursuant to which the redemption shall occur, (b) the Redemption Date, (c) the
principal amount of Notes (if less than all) to be redeemed, (d) the Redemption
Price and the amount of accrued and unpaid interest, if any, payable on the
Redemption Date and (e) the CUSIP number of the Notes being redeemed.

 

SECTION 7.3.  Selection of Notes To Be Redeemed. If less than all the Notes are
to be redeemed, the Trustee shall select the Notes to be redeemed by a method
that complies with the requirements of the principal national securities
exchange, if any, on which the Notes are listed or quoted or, if the Notes are
not so listed, on a pro rata basis, by lot or by any other method that the
Trustee considers fair and appropriate. The Trustee shall make the selection not
more than 60 days and not less than 30 days before the Redemption Date from
Notes outstanding and not previously called for redemption.

 

22

--------------------------------------------------------------------------------


 

The Trustee may select for redemption a portion of the principal of any Notes
that has a denomination larger than $1,000. Notes and portions thereof will be
redeemed in the amount of $1,000 or integral multiples of $1,000.

 

Provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption. The Trustee shall notify the
Company promptly of the Notes or portions of Notes to be called for redemption.

 

If any Note selected for partial redemption is converted in part after such
selection, the converted portion of such Note shall be deemed (so far as
possible) to be the portion to be selected for redemption. The Notes (or portion
thereof) so selected shall be deemed duly selected for redemption for all
purposes hereof, notwithstanding that any such Note is converted in whole or in
part before the mailing of the notice of redemption. Upon any redemption of less
than all the Notes, the Company and the Trustee may treat as outstanding any
Notes surrendered for conversion during the period of 15 days immediately
preceding the mailing of a notice of redemption and need not treat as
outstanding any Note authenticated and delivered during such period in exchange
for the unconverted portion of any Note converted in part during such period.

 

In the event of any redemption of less than all the Notes, the Company will not
be required to (a) issue or register the transfer or exchange of any Note during
a period of 15 days immediately preceding the mailing of a notice of redemption
for such Notes for redemption, or (b) register the transfer or exchange of any
Note so selected for redemption, in whole or in part, except the unredeemed
portion of any Note being redeemed in part, in which case the Company will
execute and the Trustee will authenticate and deliver to the Holder a new Note
or Notes equal in principal amount to the unredeemed portion of the Note
surrendered.

 

SECTION 7.4.  Notice of Redemption. At least 30 days but not more than 60 days
before a Redemption Date, the Company shall mail by first class mail a notice of
redemption to each Holder whose Notes are to be redeemed, at such Holder’s
registered address.

 

The notice shall identify the Notes to be redeemed and shall state:

 

(1) the Redemption Date;

 

(2) the Redemption Price and any accrued and unpaid interest payable on the
Redemption Date;

 

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date, upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued in the name of the Holder thereof;

 

(4) that Notes called for redemption must be surrendered to the Paying Agent to
collect the Redemption Price and any accrued and unpaid interest;

 

23

--------------------------------------------------------------------------------


 

(5) that interest on Notes called for redemption and for which funds have been
set apart for payment, ceases to accrue on and after the Redemption Date (unless
the Company defaults in the payment of the Redemption Price or any accrued and
unpaid interest);

 

(6) the aggregate principal amount of Notes (if less than all) that are being
redeemed;

 

(7) the CUSIP number of the Notes (provided that any such notice may state that
no representation is made as to the correctness or accuracy of the CUSIP numbers
printed in the notice or on the Notes and that reliance may be placed only on
the other identification numbers printed on the Notes);

 

(8) the name and address of the Paying Agent;

 

(9) the Conversion Rate;

 

(10) that the Notes called for redemption may be converted at any time prior to
the close of business on the last Trading Day immediately preceding the
Redemption Date and if not converted prior to the close of business on such
date, the right of conversion will be lost; and

 

(11) that in the case of Notes or portions thereof called for redemption on a
date that is also an Interest Payment Date or a Defaulted Interest payment date,
the interest due on such date shall be paid to the Holder of such Note at the
close of business on the relevant Regular Record Date or Special Record Date.

 

The notice, if mailed in the manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice by mail or any defect in the notice to any
Holder designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any Note.

 

At the Company’s request, the Trustee shall give notice of redemption in the
Company’s name and at the Company’s expense.

 

SECTION 7.5.  Effect of Notice of Redemption. Once notice of redemption is
mailed, Notes called for redemption become due and payable on the Redemption
Date at the Redemption Price set forth in the Note.

 

SECTION 7.6.  Deposit of Redemption Price.  On or before 11:00 a.m. New York
City time on the Redemption Date, the Company shall deposit with the Trustee or
with the Paying Agent money in immediately available funds sufficient to pay the
Redemption Price of and accrued interest, if any, on all Notes to be redeemed on
that date. The Trustee or the Paying Agent shall return to the Company any money
not required for that purpose.

 

24

--------------------------------------------------------------------------------


 

On and after the Redemption Date, unless the Company shall default in the
payment of the Redemption Price or any accrued and unpaid interest, interest
will cease to accrue on the principal amount of the Notes or portions thereof
called for redemption and for which funds have been set apart for payment, and
such Notes, or portions thereof, shall cease after the close of business on the
Trading Day immediately preceding the Redemption Date to be convertible into
Common Stock and, except as provided in this Section 7.6 and Article Four of the
Indenture, to be entitled to any benefit or security under the Indenture, and
the Holders thereof shall have no right in respect of such Notes, or portions
thereof, except the right to receive the Redemption Price thereof and unpaid
interest to (but excluding) the Redemption Date. In the case of Notes or
portions thereof redeemed on a Redemption Date which is after a Regular Record
Date or a Special Record Date and on or prior to the corresponding Interest
Payment Date or Defaulted Interest payment date, the interest due on such date
shall be paid to the Person in whose name the Note is registered at the close of
business on the relevant Regular Record Date or Special Record Date.

 

SECTION 7.7.  Notes Redeemed in Part. Upon surrender of a Note that is redeemed
in part only, the Company shall issue and the Trustee shall authenticate and
deliver to the Holder of such Note a new Note or Notes equal in principal amount
to the unredeemed portion of the Note surrendered, at the expense of the
Company, except as specified in Section 3.05 of the Indenture.

 

SECTION 7.8. Conversion Arrangement on Call for Redemption. In connection with
any redemption of Notes, the Company may arrange for the purchase and conversion
of any Notes by an arrangement with one or more investment bankers or other
purchasers to purchase such Notes by paying to the Trustee in trust for the
Holders, on or before the date fixed for redemption, an amount not less than the
Redemption Price, together with interest accrued to the date fixed for
redemption of such Notes. Notwithstanding anything to the contrary contained in
this Article VII, the obligation of the Company to pay the Redemption Price of
such Notes, together with interest accrued to the date fixed for redemption
shall be deemed to be satisfied and discharged to the extent such amount is so
paid by the purchasers. If such an agreement is entered into, a copy shall be
filed with the Trustee prior to the date fixed for redemption. Any Notes not
duly surrendered for conversion by the Holders thereof may, at the option of the
Company, be deemed, to the fullest extent permitted by law, acquired by such
purchasers from such Holders and (notwithstanding anything to the contrary
contained in this Article VII or in Article VIII) surrendered by such purchasers
for conversion, all as of immediately prior to the close of business on the date
fixed for redemption (and the right to convert any such Notes shall be deemed to
have been extended through such time), subject to payment of the above amount as
aforesaid. At the direction of the Company, the Trustee shall hold and dispose
of any such amount paid to it in the same manner as it would moneys deposited
with it by the Company for the redemption of Notes. Without the Trustee’s prior
written consent, no arrangement between the Company and such purchasers for the
purchase and conversion of any Notes shall increase or otherwise affect any of
the powers, duties, responsibilities or obligations of the Trustee as set forth
in this Indenture, and the Company agrees to indemnify the Trustee from, and
defend and

 

25

--------------------------------------------------------------------------------


 

hold it harmless against, any loss, liability or expense arising out of or in
connection with any such arrangement for the purchase and conversion of any
Notes between the Company and such purchasers to which the Trustee has not
consented in writing, including the costs and expenses incurred by the Trustee
in the defense of any claim or liability arising out of or in connection with
the exercise or performance of any of its powers, duties, responsibilities or
obligations under this Indenture.

 

ARTICLE VIII

 

CONVERSION OF SECURITIES

 

SECTION 8.1.  Applicability of Conversion Provisions.  Pursuant to Section
3.01(24) of the Indenture, the Notes will be convertible in accordance with the
provisions of, and pursuant to, Article Fifteen of the Indenture, as amended
hereby, and the definitive form of the Notes; provided, however, that, prior to
any conversion, any applicable governmental consents have been received by the
Company or the Holder.

 

SECTION 8.2.  Amendments to Article Fifteen.  Article Fifteen is amended and
restated in its entirety with respect to the Notes to read as follows:

 

“SECTION 15.01.  Right To Convert.  Subject to and upon compliance with the
provisions of this Indenture, each Holder of Notes shall have the right, at his
or her option, at any time on or before the close of business on the Stated
Maturity date (except that, (a) with respect to any Note or portion thereof
which is called for redemption prior to such date, such right shall terminate,
except as provided in the penultimate paragraph of Section 15.02, at the close
of business on the last Trading Day preceding the date fixed for redemption
(unless the Company defaults in payment of the Redemption Price in which case
the conversion right will terminate at the close of business on the date such
default is cured) and (b) with respect to any Note or portion thereof subject to
a duly completed election for repurchase, such right shall terminate at the
close of business on the Business Day immediately preceding the Designated Event
Purchase Date (unless the Company defaults in the payment due upon repurchase or
such Holder elects to withdraw the submission of such election to repurchase in
accordance with Section 10.08)) to convert the principal amount of any Note held
by such Holder, or any portion of such principal amount which is $1,000 or an
integral multiple thereof, into that number of fully paid and non-assessable
shares of Common Stock (as such shares shall then be constituted) obtained by
multiplying (a) the amount obtained by dividing (i) the principal amount of the
Note or portion thereof to be converted by (ii) $1,000 by (b) the Conversion
Rate in effect at such time, by surrender of the Note so to be converted in
whole or in part in the manner provided in Section 15.02.  A Holder of Notes is
not entitled to any rights of a holder of Common Stock until such Holder of
Notes has converted his or her Notes to Common Stock, and then only to the
extent such Notes are deemed to have been converted to Common Stock under this
Article Fifteen.

 

If a Change in Control described in clause (b) or (c) of the definition thereof
(determined after giving effect to any exceptions or exclusions to such
definition) occurs, then the Conversion Rate per $1,000 principal amount of
Notes otherwise in

 

26

--------------------------------------------------------------------------------


 

effect in respect of Notes for which a conversion notice is received by the
Conversion Agent during the period beginning 10 Trading Days before the
anticipated Effective Date (as defined below) of the Change in Control and
ending at the close of business on the Trading Day immediately preceding the
related Designated Event Purchase Date shall be increased by the amount (the
“Additional Shares”), if any, determined by reference to the table below, based
on the Effective Date of such Change in Control and the Stock Price of such
Change in Control.  The Company will mail a notice to Holders and issue a press
release no later than 20 Business Days prior to the anticipated Effective Date
of such anticipated Change in Control.

 

The number of Additional Shares will be determined by reference to the table
below and is based on the date on which the Change in Control becomes effective
(the “Effective Date”) and the price (the “Stock Price”) paid per share of
Common Stock in the transaction constituting the Change in Control.  If holders
of the Common Stock receive only cash in the transaction constituting the Change
in Control, the Stock Price shall be the cash amount paid per share of the
Common Stock.  Otherwise, the Stock Price shall be equal to the average of the
Closing Sale Price over the five Trading Day period ending on the Trading Day
immediately preceding the Effective Date.

 

The following table sets forth the Additional Shares, if any, issuable upon
conversion of each $1,000 principal amount of Notes in connection with such a
Change in Control for each Stock Price and Effective Date set forth below.

 

Additional Shares

 

 

 

Effective Date

 

Stock Price on
Effective Date

 

September 20,
2010

 

October 1,
2011

 

October 1,
2012

 

October 1,
2013

 

October 1,
2014

 

October 1,
2015

 

October 1,
2016

 

$

0.95

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

$

1.10

 

204.4138

 

189.9607

 

175.3535

 

170.1801

 

168.8946

 

151.4651

 

99.3743

 

$

1.25

 

165.8749

 

148.8118

 

129.1106

 

115.7064

 

113.0509

 

95.4003

 

0.0000

 

$

1.50

 

123.1259

 

104.8860

 

81.0359

 

53.7197

 

51.4139

 

40.2717

 

0.0000

 

$

1.75

 

95.8216

 

78.2801

 

54.2374

 

14.5311

 

13.1628

 

9.7654

 

0.0000

 

$

2.00

 

77.1272

 

60.2703

 

37.2919

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

2.25

 

64.2107

 

48.8934

 

28.2658

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

2.50

 

54.6272

 

40.8452

 

22.6452

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

2.75

 

47.2700

 

34.9219

 

18.9416

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

3.00

 

41.5524

 

30.4659

 

16.3827

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

3.50

 

33.0640

 

24.1040

 

12.9784

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

4.00

 

27.0441

 

19.7154

 

10.7101

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

4.50

 

22.5249

 

16.4659

 

9.0346

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$

5.00

 

19.0222

 

13.9449

 

7.7225

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

If actual Stock Prices on the Effective Date are not set forth in the table
above and:

 

(i)  if the actual Stock Price on the Effective Date is between two Stock Prices
in the table or the actual Effective Date is between two Effective Dates in the
table, the number of Additional Shares will be determined by a straight-line
interpolation between the adjustment amounts set forth for such

 

27

--------------------------------------------------------------------------------


 

two Stock Prices or such two Effective Dates on the table based on a 360-day
year, as applicable;

 

(ii)  if the Stock Price on the Effective Date is greater than $5.00 per share
(subject to adjustment as described below), no Additional Shares will be issued
upon conversion; and

 

(iii)  if the Stock Price on the Effective Date is less than $0.95 per share
(subject to adjustment as described below), no Additional Shares will be issued
upon conversion.

 

The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate is adjusted.  The adjusted
Stock Prices will equal the Stock Prices applicable immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the Conversion
Rate immediately prior to the adjustment giving rise to the Stock Price
adjustment and the denominator of which is the Conversion Rate as so adjusted. 
The number of Additional Shares set forth in the table above will be adjusted in
the same manner as the Conversion Rate as set forth in Section 15.05 hereof.

 

Notwithstanding the foregoing, in no event will the Conversion Rate exceed
1052.6315 shares of Common Stock per $1,000 principal amount of Notes, subject
to adjustment in the manner set forth in Section 15.05 hereof.

 

SECTION 15.02.  Exercise of Conversion Privilege; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends.  To exercise, in whole or
in part, the conversion privilege with respect to any Note, the Holder of such
Note shall surrender such Note, duly endorsed, at an office or agency maintained
by the Company pursuant to Section 10.02, accompanied by the funds, if any,
required by the last paragraph of this Section 15.02, and shall give written
notice of conversion in the form provided on the Notes (or such other notice
which is acceptable to the Company) to such office or agency that the Holder of
Notes elects to convert such Note or such portion thereof specified in said
notice.  Such notice shall also state the name or names (with address or
addresses) in which the shares of Common Stock which are issuable on such
conversion shall be issued, and shall be accompanied by transfer taxes, if
required pursuant to Section 15.07.  If the Notes are not in certificated form,
the Holders may exercise their right of conversion by complying with the
applicable Depositary procedures.  Each such Note surrendered for conversion
shall, unless the shares issuable on conversion are to be issued in the same
name as the registration of such Note, be duly endorsed by, or be accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the Holder of Notes or his or her duly authorized attorney.  The Holder of such
Notes will not be required to pay any tax or duty which may be payable in
respect of the issue or delivery of Common Stock on conversion, but will be
required to pay any tax or duty which may be payable in respect of any transfer
involved in the issue or delivery of Common Stock in a name other than the same
name as the registration of such Note.

 

28

--------------------------------------------------------------------------------


 

As promptly as practicable after satisfaction of the requirements for conversion
set forth above, the Company shall issue the number of full shares of Common
Stock (including any full shares as a result of rounding fractional shares up to
a full number of shares pursuant to Section 15.03) issuable upon the conversion
of such Note or portion thereof in accordance with the provisions of this
Article Fifteen and a check or cash (which payment, if any, shall be paid no
later than three Business Days after satisfaction of the requirements for
conversion set forth above) in respect of any fractional interest in respect of
a share of Common Stock, pursuant to Section 15.03.  Shares of Common Stock will
not be issued or delivered unless all taxes and duties, if any, payable by the
Holder have been paid.  In case any Note of a denomination of an integral
multiple greater than $1,000 is surrendered for partial conversion, and subject
to Section 3.03, the Company shall execute, and the Trustee shall authenticate
and deliver to the Holder of the Note so surrendered, without charge to him or
her, a new Note or Notes in authorized denominations in an aggregate principal
amount equal to the unconverted portion of the surrendered Note.

 

Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date (the “Conversion Date”) on which the requirements
set forth in this Section 15.02 have been satisfied as to such Note (or portion
thereof), and the Person in whose name any shares of Common Stock are issuable
upon such conversion shall be deemed to have become on said date the holder of
record of the shares represented thereby; provided, however, that any such
surrender on any date when the Company’s stock transfer books are closed shall
constitute the Person in whose name the shares are to be issued as the record
holder thereof for all purposes on the next succeeding day on which such stock
transfer books are open, but such conversion shall be at the Conversion Price in
effect on the date upon which such Note is surrendered.

 

Any Note or portion thereof surrendered for conversion during the period from
the close of business on the Regular Record Date for any interest payment
through the close of business on the last Trading Day immediately preceding the
corresponding Interest Payment Date shall (unless (i) the Company has specified
a Designated Event Purchase Date during such period, (ii) such Note or portion
thereof being converted has been called for redemption on a date during the
period from the close of business on such Regular Record Date to the close of
business on the last Trading Day immediately preceding the corresponding
Interest Payment Date pursuant to a notice of redemption mailed by the Company
to the Holders in accordance with the provisions of Section 7.4 of the Third
Supplemental Indenture or (iii) such Note or portion thereof being converted is
surrendered for conversion after the close of business on the Regular Record
Date immediately preceding the Stated Maturity of the Notes) be accompanied by
payment, in funds acceptable to the Company, of an amount equal to the interest
otherwise payable on such Interest Payment Date on the principal amount being
converted; provided, however, that such payment may be reduced by the amount of
any existing payment default in respect of such Note.  An amount equal to such
payment shall be paid by the Company on such Interest Payment Date to the Holder
of such Note at the close of business on such Regular Record Date.  Except as
provided above in this Section 15.02, no adjustment shall be made for interest
accrued on any Note converted or for dividends on any shares

 

29

--------------------------------------------------------------------------------


 

issued upon the conversion of such Note as provided in this Article Fifteen.  If
any Note or portion thereof that has been called for redemption on a date during
the period from the close of business on a Regular Record Date to the close of
business on the last Trading Day immediately preceding the corresponding
Interest Payment Date is converted after such Regular Record Date for the
payment of interest and prior to such corresponding Interest Payment Date,
interest payable on such Interest Payment Date shall be payable notwithstanding
such conversion, and such interest shall be paid to the Holder of such Note on
the applicable Regular Record Date.

 

SECTION 15.03.  Cash Payments in Lieu of Fractional Shares.  If more than one
Note shall be surrendered for conversion at one time by the same Holder, the
number of full shares which shall be issuable upon conversion shall be computed
on the basis of the aggregate principal amount of the Notes (or specified
portions thereof to the extent permitted hereby) so surrendered for conversion. 
In respect of any fractional share of stock that otherwise would be issuable
upon the conversion of any Note or Notes, the Company shall make an adjustment
therefor in cash based upon the current market price thereof or the Company
shall, at its option, round such fraction up to the nearest whole number of
shares for issuance upon conversion.  For purposes of this Section 15.03, the
“current market price” of a share of Common Stock shall be the Closing Sale
Price on the last Trading Day immediately preceding the day on which the Notes
(or specified portions thereof) are deemed to have been converted.

 

SECTION 15.04.  Conversion Rate.  Each $1,000 principal amount of the Notes
shall be convertible into the number of shares of Common Stock (the “Conversion
Rate”) specified in the form of Note attached as Exhibit A hereto, subject to
adjustment as provided in this Article Fifteen.

 

SECTION 15.05.  Adjustment of the Conversion Rate.  The Conversion Rate shall be
adjusted from time to time by the Company as follows:

 

(a)  In case the Company shall hereafter pay a dividend or make a distribution
to all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect at the opening of
business on the date following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution by a
fraction,

 

(i)  the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Common Stock constituting such
dividend or other distribution; and

 

(ii)  the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination,

 

30

--------------------------------------------------------------------------------


 

such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination.  For the purpose of
this paragraph (a), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company.  The Company will
not pay any dividend or make any distribution on shares of Common Stock held in
the treasury of the Company.  If any dividend or distribution of the type
described in this Section 15.05 is declared but not so paid or made, the
Conversion Rate shall again be adjusted to the Conversion Rate that would then
be in effect if such dividend or distribution had not been declared.

 

(b)  In case the Company shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the Current Market Price
on the date fixed for determination of stockholders entitled to receive such
rights or warrants, the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the date fixed for determination of stockholders entitled
to receive such rights or warrants by a fraction,

 

(i)  the numerator of which shall be the number of shares of Common Stock
outstanding on the date fixed for determination of stockholders entitled to
receive such rights or warrants plus the total number of additional shares of
Common Stock offered for subscription or purchase, and

 

(ii)  the denominator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the date fixed for
determination of stockholders entitled to receive such rights or warrants plus
the number of shares that the aggregate offering price of the total number of
shares so offered would purchase at such Current Market Price.

 

Such adjustment shall be successively made whenever any such rights or warrants
are issued, and shall become effective immediately after the opening of business
on the day following the date fixed for determination of stockholders entitled
to receive such rights or warrants.  To the extent that shares of Common Stock
are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered.  If such rights or warrants are not so issued, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed.  In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than such Current Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights or warrants and any

 

31

--------------------------------------------------------------------------------


 

amount payable on exercise or conversion thereof, the value of such
consideration, if other than cash, to be determined by the Board of Directors.

 

(c)  In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be proportionately reduced, such increase or reduction, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

 

(d)  In case the Company shall pay a cash dividend to all holders of its Common
Stock or, by dividend or otherwise, distribute to all holders of its Common
Stock shares of any class of Capital Stock of the Company or evidences of its
indebtedness or assets, including cash and securities (any such distribution, a
“Distribution”; provided, however, that the term “Distribution” shall not
include, and this Section 15.05(d) shall not apply to, (x) any rights or
warrants referred to in Section 15.05(b) and (y) any dividend or distribution
referred to in Section 15.05(a)), then, in each such case (unless the Company
elects to reserve such Distribution for distribution to the Holders upon the
conversion of the Notes so that any such Holder converting Notes will receive
upon such conversion, in addition to the shares of Common Stock to which such
Holder is entitled, the amount and kind of such Distribution which such Holder
would have received if such Holder had converted its Notes into Common Stock
immediately prior to the Record Date), the Conversion Rate shall be increased so
that the same shall be equal to the rate determined by multiplying the
Conversion Rate in effect on the Record Date with respect to such distribution
by a fraction,

 

(i)  the numerator of which shall be the Current Market Price on such Record
Date; and

 

(ii)  the denominator of which shall be the Current Market Price on such Record
Date less (A) in the case of Distributions other than cash, the Fair Market
Value (as determined by the Board of Directors, whose determination shall be
conclusive, and described in a resolution of the Board of Directors) on the
Record Date of the portion of such Distributions applicable to one share of
Common Stock and (B) in the case of Distributions of cash, the amount of such
Distributions applicable to one share of Common Stock,

 

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that if the then Fair
Market Value (as so determined) of the portion of the Distribution so
distributed applicable to one share of Common Stock is equal to or greater than
the Current

 

32

--------------------------------------------------------------------------------


 

Market Price on the Record Date, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder shall have the right to receive upon
conversion the amount of Distribution such Holder would have received had such
Holder converted each Note on the Record Date.  If such Distribution is not so
paid or made, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such Distribution had not been declared. 
If the Board of Directors determines the Fair Market Value of any distribution
for purposes of this Section 15.05 by reference to the actual or when issued
trading market for any securities, it must in doing so consider the prices in
such market over the same period used in computing the Current Market Price on
the applicable Record Date.  Notwithstanding the foregoing, if the Distribution
distributed by the Company to all holders of its Common Stock consists of
Capital Stock of, or similar equity interests in, a Subsidiary or other business
unit, the Conversion Rate shall be increased so that the same shall be equal to
the rate determined by multiplying the Conversion Rate in effect on the Record
Date with respect to such distribution by a fraction:

 

(i)  the numerator of which shall be the sum of (x) the average Closing Sale
Price of one share of Common Stock over the ten consecutive Trading Day period
(the “Spinoff Valuation Period”) commencing on and including the fifth Trading
Day after the date on which “ex-dividend trading” commences on the Common Stock
on the Nasdaq Global Select Market or such other national or regional exchange
or market on which the Common Stock is then listed or quoted and (y) the average
Fair Market Value (as determined by the Board of Directors, whose determination
shall be conclusive, and described in a resolution of the Board of Directors)
over the Spinoff Valuation Period of the portion of the Distribution so
distributed applicable to one share of Common Stock; and

 

(ii)  the denominator of which shall be the average Closing Sale Price of one
share of Common Stock over the Spinoff Valuation Period,

 

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that the Company may
in lieu of the foregoing adjustment make adequate provision so that each Holder
shall have the right to receive upon conversion the amount of Distribution such
Holder would have received had such Holder converted each Note on the Record
Date with respect to such Distribution.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 15.05 (and no adjustment to the Conversion Rate under
this Section 15.05

 

33

--------------------------------------------------------------------------------


 

will be required) until the occurrence of the earliest Trigger Event, whereupon
such rights and warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Rate shall be made
under this Section 15.05.  If any such right or warrant, including any such
existing rights or warrants distributed prior to the date of this Indenture, are
subject to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new rights
or warrants with such rights (and a termination or expiration of the existing
rights or warrants without exercise by any of the holders thereof).  In
addition, in the event of any distribution (or deemed distribution) of rights or
warrants, or any Trigger Event or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion Rate
under this Section 15.05 was made, (1) in the case of any such rights or
warrants that shall all have been redeemed or repurchased without exercise by
any holders thereof, the Conversion Rate shall be readjusted upon such final
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be, as though it were a cash distribution, equal to the per
share redemption or repurchase price received by a holder or holders of Common
Stock with respect to such rights or warrants (assuming such holder had retained
such rights or warrants), made to all holders of Common Stock as of the date of
such redemption or repurchase, and (2) in the case of such rights or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights and warrants
had not been issued.

 

No adjustment of the Conversion Rate shall be made pursuant to this
Section 15.05 in respect of rights or warrants distributed or deemed distributed
on any Trigger Event to the extent that such rights or warrants are actually
distributed, or reserved by the Company for distribution to Holders of Notes
upon conversion by such Holders of Notes to Common Stock.

 

For purposes of this Section 15.05(d) and 15.05(a) and (b), any dividend or
distribution to which this Section 15.05(d) is applicable that also includes
shares of Common Stock, or rights or warrants to subscribe for or purchase
shares of Common Stock (or both), shall be deemed instead to be (1) a dividend
or distribution of the evidences of indebtedness, assets or shares of Capital
Stock other than such shares of Common Stock or rights or warrants (and any
Conversion Rate adjustment required by this Section 15.05 with respect to such
dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Conversion Rate adjustment required by Sections
15.05(a) and (b) with respect to such dividend or distribution shall then be
made), except

 

34

--------------------------------------------------------------------------------


 

(A)  the Record Date of such dividend or distribution shall be substituted as
“the date fixed for the determination of stockholders entitled to receive such
dividend or other distribution”, “the date fixed for the determination of
stockholders entitled to receive such rights or warrants” and “the date fixed
for such determination” within the meaning of Section 15.05(a) and (b) and

 

(B)  any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 15.05(a).

 

(e)  In case a tender or exchange offer made by the Company or any Subsidiary
for all or any portion of the Common Stock shall expire and such tender or
exchange offer (as amended upon the expiration thereof) shall require the
payment to tendering or exchanging stockholders of consideration per share of
Common Stock having a Fair Market Value (as determined by the Board of
Directors, whose determination shall be conclusive and described in a resolution
of the Board of Directors) that as of the last time (the “Expiration Time”)
tenders or exchanges may be made pursuant to such tender or exchange offer (as
it may be amended) exceeds the Closing Sale Price of a share of Common Stock on
the Trading Day next succeeding the Expiration Time, the Conversion Rate shall
be increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect immediately prior to the Expiration Time by a
fraction,

 

(i)  the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to tendering or
exchanging stockholders based on the acceptance (up to any maximum specified in
the terms of the tender or exchange offer) of all shares validly tendered or
exchanged and not withdrawn as of the Expiration Time (the shares deemed so
accepted up to any such maximum, being referred to as the “Purchased Shares”)
and (y) the product of the number of shares of Common Stock outstanding (less
any Purchased Shares) at the Expiration Time and the Closing Sale Price of a
share of Common Stock on the Trading Day next succeeding the Expiration Time,
and

 

(ii)  the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Closing Sale Price of a share of Common Stock on the Trading
Day next succeeding the Expiration Time

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time.  If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or
all such purchases are rescinded, the Conversion Rate shall again be adjusted to
be the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made.

 

35

--------------------------------------------------------------------------------


 

(f)  For purposes of this Section 15.05, the following terms shall have the
meaning indicated:

 

(1)  “Current Market Price” shall mean, with respect to any date, the average of
the daily Closing Sale Prices per share of Common Stock for the 10 consecutive
Trading Days immediately preceding the earlier of such date of determination and
the Trading Day before the “ex” date with respect to the issuance, distribution,
subdivision or combination requiring such computation immediately prior to the
date in question.  For purpose of this paragraph, the term “ex” date, (1) when
used with respect to any issuance or distribution, means the first date on which
the Common Stock trades, regular way, on the relevant exchange or in the
relevant market from which the Closing Sale Price was obtained without the right
to receive such issuance or distribution, and (2) when used with respect to any
subdivision or combination of shares of Common Stock, means the first date on
which the Common Stock trades, regular way, on such exchange or in such market
after the time at which such subdivision or combination becomes effective.

 

If another issuance, distribution, subdivision or combination to which this
Section 15.05 applies occurs during the period applicable for calculating
“Current Market Price” pursuant to the definition in the preceding paragraph,
“Current Market Price” shall be calculated for such period in a manner
determined by the Board of Directors to reflect the impact of such issuance,
distribution, subdivision or combination on the Closing Sale Price of the Common
Stock during such period.

 

(2)  “Fair Market Value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s-length transaction.

 

(3)  “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

 

(g)  The Company may make such increases in the Conversion Rate, in addition to
those required by Section 15.05(a), (b), (c), (d) or (e) as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.

 

To the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the

 

36

--------------------------------------------------------------------------------


 

period is at least twenty (20) days, the increase is irrevocable during the
period and the Board of Directors shall have made a determination that such
increase would be in the best interests of the Company, which determination
shall be conclusive.  Whenever the Conversion Rate is increased pursuant to the
preceding sentence, the Company shall mail to Holders of record of the Notes a
notice of the increase at least fifteen (15) days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

 

(h)  No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided, however, that any adjustments that by reason of this
Article Fifteen are not required to be made shall be carried forward and made
(i) as part of any subsequent adjustment, (ii) with respect to any Note (or
portion thereof) that is converted, on the Conversion Date with respect to such
Note (or portion thereof), (iii) at the time the Company mails a notice of
redemption pursuant to Section 7.4 or (iv) at the time the Company mails a
notice of a Designated Event pursuant to Section 10.06(b).  All calculations
under this Article Fifteen shall be made by the Company and shall be made to the
nearest cent or to the nearest one-ten thousandth (1/10,000) of a share, as the
case may be.  No adjustment need be made for rights to purchase Common Stock
pursuant to a Company plan for reinvestment of dividends or interest.  To the
extent the Notes become convertible into cash, assets, property or securities
(other than capital stock), no adjustment need be made thereafter as to the
cash, assets, property or such securities.  Interest will not accrue on any cash
into which the Notes are convertible.  The Conversion Rate shall be adjusted
only once for a single event or occurrence that would require an adjustment
under more than one of Section 15.05(a), (b), (c), (d) or (e).

 

(i)  Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.  Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
actual knowledge of any adjustment of the Conversion Rate and may assume that
the last Conversion Rate of which it has knowledge is still in effect.  Promptly
after delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to the Holder of each Note, within
twenty (20) days after execution thereof.  Failure to deliver such notice shall
not affect the legality or validity of any such adjustment.

 

(j)  In any case in which this Section 15.05 provides that an adjustment shall
become effective immediately after (1) a record date or Record Date for an
event, (2) the date fixed for the determination of stockholders entitled to
receive a

 

37

--------------------------------------------------------------------------------


 

dividend or distribution pursuant to Section 15.05(a), (3) a date fixed for the
determination of stockholders entitled to receive rights or warrants pursuant to
Section 15.05(b), or (4) the Expiration Time for any tender or exchange offer
pursuant to Section 15.05, (each a “Determination Date”), the Company may elect
to defer until the occurrence of the applicable Adjustment Event (as hereinafter
defined) (x) issuing to the Holder of any Note converted after such
Determination Date and before the occurrence of such Adjustment Event, the
additional shares of Common Stock or other consideration issuable upon such
conversion by reason of the adjustment required by such Adjustment Event over
and above the Common Stock issuable upon such conversion before giving effect to
such adjustment and (y) paying to such Holder any amount in cash in lieu of any
fractional share pursuant to Section 15.03.  For purposes of this
Section 15.05(j), the term “Adjustment Event” shall mean:

 

(i)  in any case referred to in clause (1) hereof, the occurrence of such event,

 

(ii)  in any case referred to in clause (2) hereof, the date any such dividend
or distribution is paid or made,

 

(ii)  in any case referred to in clause (3) hereof, the date of expiration of
such rights or warrants, and

 

(iv)  in any case referred to in clause (4) hereof, the date a sale or exchange
of Common Stock pursuant to such tender or exchange offer is consummated and
becomes irrevocable.

 

(k)  For purposes of this Section 15.05, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.  The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

 

SECTION 15.06.  Effect of Reclassification, Consolidation, Merger or Sale.  If
any of the following events occur (each, a “Business Combination”): (i) any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value, or from par value to no par value, or from no par value
to par value, or as a result of a subdivision or combination), (ii) any
consolidation, merger, share exchange or combination of the Company with another
Person or (iii) any sale or conveyance of all or substantially all of the
properties and assets of the Company as an entirety or substantially as an
entirety, in each case as a result of which holders of Common Stock shall
receive stock, securities or other property or assets (including cash) with
respect to or in exchange for such Common Stock, then the Company or the
successor or purchasing Person, as the case may be, shall execute with the
Trustee a supplemental indenture (which shall comply with the TIA as in force at
the date of execution of such supplemental indenture if such supplemental
indenture is then required

 

38

--------------------------------------------------------------------------------


 

to so comply) providing that the Holders of the Notes then outstanding will be
entitled thereafter to convert such Notes into the kind and amount of shares of
stock, other securities or other property or assets (including cash or any
combination thereof) which they would have owned or been entitled to receive
upon such Business Combination had such Notes been converted into Common Stock
(without giving effect to any adjustment to the Conversion Rate with respect to
a Business Combination constituting a Change in Control) immediately prior to
such Business Combination, except that such Holders will not receive the
Additional Shares if such Holder does not convert during the period set forth in
the second paragraph of Section 15.01.  In the event holders of Common Stock
have the opportunity to elect the form of consideration to be received in such
Business Combination, the Company shall make adequate provision whereby the
Notes shall be convertible from and after the effective date of such Business
Combination into the weighted average of the types and amounts of such
consideration received in such Business Combination by Holders of Common Stock
who affirmatively made an election with respect to the form of consideration. 
The Company may not become a party to any Business Combination unless its terms
are consistent with this Section 15.06.  Such supplemental indenture shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article Fifteen.  If, in the
case of any such Business Combination, the stock or other securities and assets
receivable thereupon by a holder of shares of Common Stock includes shares of
stock or other securities and assets of a Person other than the successor or
purchasing Person, as the case may be, in such Business Combination, then such
supplemental indenture shall also be executed by such other Person and shall
contain such additional provisions to protect the interests of the Holders of
the Notes as the Board of Directors shall reasonably consider necessary by
reason of the foregoing, including to the extent practicable the provisions
providing for the purchase rights set forth in Section 10.06 hereof. 
Notwithstanding anything contained in this Section, and for the avoidance of
doubt, this Section shall not affect the right of a Holder to convert its Notes
into shares of Common Stock prior to the effective date of the Business
Combination.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder of Notes within 20 days after execution thereof. 
Failure to deliver such notice shall not affect the legality or validity of such
supplemental indenture.

 

The above provisions of this Section 15.06 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, share exchanges,
combinations, sales and conveyances.

 

If this Section 15.06 applies to any event or occurrence, Section 15.05 shall
not apply.

 

SECTION 15.07.  Taxes on Shares Issued.  The issue of shares on conversions of
Notes shall be made without charge to the converting Holder for any tax in
respect of the issue thereof.  The Company shall not, however, be required to
pay any tax which may be payable in respect of any transfer involved in the
issue and delivery of stock in any name other than that of the Holder of any
Note converted, and the Company

 

39

--------------------------------------------------------------------------------


 

shall not be required to issue or deliver any such shares unless and until the
Person or Persons requesting the issue thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

SECTION 15.08.  Reservation of Shares; Shares to Be Fully Paid; Listing of
Common Stock.  The Company shall provide, free from preemptive rights, out of
its authorized but unissued shares or shares held in treasury, sufficient shares
of Common Stock to provide for the conversion of the Notes from time to time as
such Notes are presented for conversion.  Before taking any action which would
cause an adjustment increasing the Conversion Rate to an amount that would cause
the Conversion Price to be reduced below the then par value, if any, of the
shares of Common Stock issuable upon conversion of the Notes, the Company shall
take all corporate action which may, in the opinion of its counsel, be necessary
in order that the Company may validly and legally issue shares of such Common
Stock at such adjusted Conversion Rate.

 

The Company covenants that all shares of Common Stock issued upon conversion of
Notes will be fully paid and nonassessable by the Company and free from all
taxes, liens and charges with respect to the issue thereof.

 

The Company further covenants that as long as the Common Stock is approved for
trading on the Nasdaq Global Select Market, or its successor, the Company shall
cause all Common Stock issuable upon conversion of the Notes to be eligible for
such quotation in accordance with, and at the times required under, the
requirements of such market, and if at any time the Common Stock becomes listed
on the New York Stock Exchange or any other national securities exchange, the
Company shall cause all Common Stock issuable upon conversion of the Notes to be
so listed and remain listed.

 

SECTION 15.09.  Responsibility of Trustee.  The Trustee and any Conversion Agent
shall have no duty, responsibility or liability to any Holder to determine
whether any facts exist which may require any adjustment of the Conversion Rate,
or with respect to the nature or extent of any such adjustment when made, or
with respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same.  Neither the Trustee nor any
Conversion Agent shall be accountable with respect to the registration under
securities laws, listing, validity or value (or the kind or amount) of any
shares of Common Stock, or of any other securities or property, which may at any
time be issued or delivered upon the conversion of any Note, and neither the
Trustee nor any Conversion Agent makes any representation with respect thereto. 
Neither the Trustee nor any Conversion Agent shall be responsible for any
failure of the Company to make any cash payment or to issue, transfer or deliver
any shares of stock or stock certificates or other securities or property upon
the surrender of any Note for the purpose of conversion; and the Trustee and any
Conversion Agent shall not be responsible for any failure of the Company to
comply with any of the covenants of the Company contained in this
Article Fifteen.

 

SECTION 15.10.  Notice to Holders Prior to Certain Actions.  If:

 

40

--------------------------------------------------------------------------------


 

(a)  the Company declares a dividend (or any other distribution) on its Common
Stock (other than in cash out of retained earnings);

 

(b)  the Company authorizes the granting to the holders of its Common Stock of
rights or warrants to subscribe for or purchase any share of any class of Common
Stock or any other rights or warrants (other than rights or warrants referred to
in the second paragraph of Section 15.05(d));

 

(c)  there is any reclassification of the Common Stock (other than a subdivision
or combination of outstanding Common Stock, or a change in par value, or from
par value to no par value, or from no par value to par value), or of any
consolidation, merger or share exchange to which the Company is a party, or of
the sale or transfer of all or substantially all of the assets of the Company;
or

 

(d)  there is any voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then the Company shall cause to be filed with the Trustee and at the office or
agency maintained for the purpose of conversion of the Notes pursuant to
Section 10.02, and shall caused to be mailed to each Holder of Notes, at their
last addresses as they shall appear on the Security Register of the Company as
promptly as possible but in any event at least 10 days prior to the applicable
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend or distribution of rights or
warrants, or, if a record is not to be taken, the date as of which the holders
of Common Stock of record to be entitled to such dividend or distribution are to
be determined or (y) the date on which such reclassification, consolidation,
merger, share exchange, sale, transfer, dissolution, liquidation or winding-up
is expected to become effective or occur, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their Common Stock for securities or other property deliverable upon such
reclassification, consolidation, merger, share exchange, sale, transfer,
dissolution, liquidation or winding-up.  Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, consolidation, merger, share exchange, sale,
transfer, dissolution, liquidation or winding-up.  The Company shall also
disseminate a press release through Dow Jones & Company Inc., Bloomberg Business
News, PR Newswire or another comparable news service containing this
information.

 

SECTION 15.11.  Rights Issued in Respect of Common Stock Issued Upon
Conversion.  If the Company has a stockholder rights plan in effect on any
Conversion Date, the Company shall issue, in addition to the Common Stock, the
rights under the rights plan unless the rights have separated from the Common
Stock at the time of conversion, in which case the Conversion Rate will be
adjusted as if the Company had distributed to all holders of the Common Stock,
shares of the Capital Stock, evidences of indebtedness or assets as set forth in
Section 15.05, subject to readjustment in the event of the expiration,
termination or redemption of such rights.”

 

41

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1.  Application of Third Supplemental Indenture.  Each and every term
and condition contained in this Third Supplemental Indenture that modifies,
amends or supplements the terms and conditions of the Indenture shall apply only
to the Notes created hereby and not to any future series of Securities
established under the Indenture.

 

SECTION 9.2.  Benefits of Third Supplemental Indenture.  Nothing contained in
this Third Supplemental Indenture shall or shall be construed to confer upon any
Person other than a Holder of the Notes, the Company or the Trustee any right or
interest to avail itself or himself, as the case may be, of any benefit under
any provision of the Indenture or this Third Supplemental Indenture.

 

SECTION 9.3.  Effective Date.  This Third Supplemental Indenture shall be
effective as of the date first above written and upon the execution and delivery
hereof by each of the parties hereto.

 

SECTION 9.4.  Governing Law.  This Third Supplemental Indenture shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to conflicts of laws principles thereof.

 

SECTION 9.5.  Counterparts.  This Third Supplemental Indenture may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same instrument.

 

SECTION 9.6.  Trustee Not Responsible for Recitals or Issuance of Securities. 
The recitals contained herein and in the Notes, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Third
Supplemental Indenture or of the Notes.  The Trustee shall not be accountable
for the use or application by the Company of Notes or the proceeds thereof.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed by their respective officers hereunto duly
authorized, all as of the day and year first above written.

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Robin E. Grey

 

 

Name: Robin E. Grey

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON, as Trustee

 

 

 

 

 

 

 

By:

/s/ Laurence J. O’Brien

 

 

Name: Laurence J. O’Brien

 

 

Title: Vice President

 

[Signature Page to Third Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

(Face of Security)

 

[Global Securities Legend]

 

[The following legend shall appear on the face of each Global Security: THIS
NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE OF THE
DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND ANY AGENT
THEREOF AS OWNER AND HOLDER OF THIS NOTE FOR ALL PURPOSES.]

 

[The following legend shall appear on the face of each Global Security for which
The Depository Trust Company is to be the Depositary:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY THE AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR REGISTERED NOTES IN
DEFINITIVE REGISTERED FORM IN THE LIMITED CIRCUMSTANCES REFERRED TO IN THE
INDENTURE, THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY.]

 

--------------------------------------------------------------------------------


 

No.

 

 

 

$

CUSIP 52729NBR0

 

Level 3 Communications, Inc.

 

6.5% CONVERTIBLE SENIOR NOTE DUE 2016

 

Level 3 Communications, Inc. promises to pay to Cede & Co. or registered
assigns, the principal sum of             Dollars on October 1, 2016.

 

 

 

Interest Payment Dates:

 

April 1 and October 1, commencing April 1, 2011

Regular Record Dates:

 

March 15 and September 15

 

Dated:

 

 

Level 3 Communications, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Certificate of Authentication

 

This is one of the Convertible Senior Notes referred to in the within-mentioned
Indenture.

 

Date:

 

 

The Bank of New York Mellon, as Trustee

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

(Back of Security)

 

3

--------------------------------------------------------------------------------


 

Level 3 Communications, Inc.

 

6.5% CONVERTIBLE SENIOR NOTE DUE 2016

 

1.             INTEREST.  Level 3 Communications, Inc., a Delaware corporation
(the “Company”), promises to pay interest on the principal amount of this Note
at the rate per annum shown above.  The Company will pay interest semi-annually
in arrears on April 1 and October 1 of each year, beginning April 1, 2011. 
Interest on the Notes will accrue from the most recent Interest Payment Date to
which interest has been paid or, if no interest has been paid, from
September 20, 2010.  Interest will be computed on the basis of a 360-day year
composed of twelve 30-day months.

 

2.             METHOD OF PAYMENT.  The Company will pay interest on the Notes
(except Defaulted Interest) to the Person in whose name each Note is registered
at the close of business on the March 15 or September 15 immediately preceding
the relevant Interest Payment Date (each a “Regular Record Date”).  The Holder
must surrender Notes to a Paying Agent to collect principal payments.  The
Company will pay the principal of, premium, if any, and interest on the Notes at
the office or agency of the Company maintained for such purpose, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts.  Until otherwise designated by the Company, the Company’s
office or agency maintained for such purpose will be the principal Corporate
Trust Office of the Trustee (as defined below).  However, the Company may pay
principal, premium, if any, and interest by check payable in such money, and may
mail such check to the Holders of the Notes at their respective addresses as set
forth in the Security Register of Holders of Notes.

 

3.             PAYING AGENT, CONVERSION AGENT AND REGISTRAR.  The Bank of New
York Mellon (together with any successor Trustee under the Indenture referred to
below, the “Trustee”) will act as Paying Agent, Conversion Agent and Security
Registrar.  The Company may change the Paying Agent, Conversion Agent, Registrar
or co-registrar without prior notice.  Subject to certain limitations in the
Indenture, the Company or any of its subsidiaries may act in any such capacity.

 

4.             INDENTURE.  This is one of a duly authorized issue of securities
of the Company designated as its “6.5% Convertible Senior Notes due 2016” issued
under an indenture dated as of December 24, 2008 (the “Base Indenture”), between
the Company and the Trustee, and a third supplemental indenture dated as of
September 20, 2010 (the “Supplemental Indenture”), between the Company and the
Trustee (the Base Indenture as supplemented by the Supplemental Indenture, the
“Indenture”).  The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture

 

4

--------------------------------------------------------------------------------


 

Act of 1939 (the “TIA”) as in effect on the date of the Indenture.  The Notes
are subject to, and qualified by, all such terms, certain of which are
summarized hereon, and Holders are referred to the Indenture and the TIA for a
statement of such terms.  The Notes are unsecured and unsubordinated obligations
of the Company limited to (except as otherwise provided in the Indenture) up to
$201,250,000 in aggregate principal amount.  Capitalized terms not defined below
have the same meaning as is given to them in the Indenture.

 

5.             OPTIONAL REDEMPTION. No sinking fund is provided for the Notes.
The Notes may not be redeemed at the option of the Company prior to October 1,
2013. After that date, at any time or times the condition set forth in the
following sentence is met, the Company may redeem all or any portion of the
Notes at once or over time, after giving the required notice under the
Indenture.  The Notes may be redeemed at a redemption price equal to 100% of the
principal amount of the Notes redeemed (such amount, the “Redemption Price”),
plus accrued and unpaid interest (if any), to but excluding the redemption date
(the “Redemption Date”), if the Closing Sale Price of the Common Stock of the
Company has exceeded 150% of the Conversion Price then in effect for at least 20
Trading Days in any consecutive 30-Trading Day period ending on the Trading Day
immediately preceding the date of mailing of the notice of redemption pursuant
to Section 7.4 of the Third Supplemental Indenture.  However, if a Redemption
Date occurs after a Regular Record Date or a Special Record Date but on or prior
to the corresponding Interest Payment Date or Defaulted Interest payment date,
the Company will instead pay the applicable interest payment to the Holder on
the Regular Record Date or Special Record Date corresponding to such Interest
Payment Date or Defaulted Interest payment date.

 

Notice of redemption will be mailed by first class mail at least 30 days but not
more than 60 days before the date fixed for redemption to each Holder of Notes
to be redeemed at his or her registered address. Notes in denominations larger
than $1,000 may be redeemed in part but only in integral multiples of $1,000. If
less than all the Notes are to be redeemed, the Trustee shall select the Notes
to be redeemed by a method that complies with the requirements of the principal
national securities exchange, if any, on which the Notes are listed or quoted,
or, if the Notes are not so listed, on a pro rata basis, by lot or by any other
method that the Trustee considers fair and appropriate. On and after the
Redemption Date, interest ceases to accrue on Notes or portions thereof called
for redemption (unless the Company defaults in the payment of the Redemption
Price). If this Note is redeemed on a date which is also an Interest Payment
Date, the interest due on such date will be paid to the Person in whose name
this Note is registered at the close of business on the relevant Regular Record
Date.

 

6.             DESIGNATED EVENT.  Upon the occurrence of a Designated Event, the
Company shall make a Designated Event Offer to repurchase all outstanding Notes
at a price equal to 100% of the aggregate principal amount of the Notes, plus
accrued and unpaid interest to, but excluding, the date of repurchase, such

 

5

--------------------------------------------------------------------------------


 

offer to be made as provided in the Indenture.  To accept the Designated Event
Offer, the Holder hereof must comply with the terms thereof, including
surrendering this Note, with the “Designated Event Purchase Notice” portion
hereof completed, to the Company, a depositary, if appointed by the Company, or
a Paying Agent, at the address specified in the notice of the Designated Event
Offer mailed to Holders as provided in the Indenture, prior to the close of
business on the Business Day immediately preceding the Designated Event Purchase
Date.

 

7.             DENOMINATIONS, TRANSFER, EXCHANGE.  The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  As a condition of transfer, the Security Registrar
and the Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents, and the Company and the Security Registrar
may require a Holder to pay any taxes and fees required by law or permitted by
the Indenture.  The Company or the Security Registrar need not exchange or
register the transfer of any Note or portion of a Note selected for redemption
or submitted for repurchase or surrendered for conversion.  Also, the Company or
the Security Registrar need not exchange or register the transfer of any Note
for a period of 15 days before the mailing of a notice of redemption for such
Notes to be redeemed.

 

8.             PERSONS DEEMED OWNERS.  The registered holder of a Note shall be
treated as its owner for all purposes.

 

9.             AMENDMENTS AND WAIVERS.  Subject to certain exceptions, the
Indenture or the Notes may be amended or supplemented with the consent of the
Holders of at least a majority in principal amount of all Outstanding Securities
affected thereby, and any existing default may be waived with the consent of the
Holders of a majority in principal amount of the then outstanding Notes.

 

Without the consent of any Holder, the Indenture or the Notes may be amended to,
among other things: (a) cure any ambiguity or correct or supplement any
defective or inconsistent provision contained in the Indenture, or make any
other changes in the provisions in the Indenture with respect to matters or
questions arising under the Indenture which are not inconsistent with the other
provisions of the Indenture, provided such amendment does not materially and
adversely affect the legal rights under the Indenture of the Holders of Notes;
(b) provide for uncertificated Notes in addition to or in place of certificated
Notes; (c) evidence the succession of another Person to the Company and provide
for the assumption by such successor of the covenants and obligations of the
Company thereunder and in the Notes as permitted by Section 8.01 of the
Indenture; (d) provide for conversion rights or repurchase rights of Holders of
Notes in the event of consolidation, merger, share exchange or sale of all or
substantially all of the assets of the Company as required to comply with
Sections 8.01 or 15.06 of the Indenture; (e) increase the Conversion Rate;
(f) add guarantees with respect to the

 

6

--------------------------------------------------------------------------------


 

Notes; (g) evidence and provide for the acceptance of the appointment under the
Indenture of a successor Trustee or to provide for or facilitate the
administration of the trusts by more than one Trustee; (h) add to the covenants
of the Company for the benefit of the Holders of the Notes; (i) comply with the
requirements of the Commission in order to effect or maintain the qualification
of the Indenture under the TIA; (j) secure the Notes; (k) permit or facilitate
the defeasance and discharge of Notes; or (l) add additional Events of Default
for the benefit of the Holders of the Notes, provided that in respect of any
such additional Event of Default, the grace period may be shorter or longer than
allowed in the case of other defaults or may provide for an immediate
enforcement or may limit the remedies available to the Trustee or limit the
right of the Holders of a majority in aggregate principal amount of the Notes.

 

Without the consent of each Holder affected, an amendment or waiver may not
(with respect to any Notes held by a nonconsenting Holder): (a) reduce the
percentage in principal amount of the Notes, the consent of whose Holders is
required for an amendment, supplement or waiver; (b) modify any of the
provisions of Section 9.02 or Section 5.04 of the Indenture, except to increase
any such percentage or to provide that certain other provisions of the Indenture
cannot be modified or waived without the consent of the Holder of each
Outstanding Security affected thereby; (c) change the Stated Maturity of the
principal of (or premium, if any on) or any installment of principal of or
interest, including any Defaulted Interest, on any Note; (d) reduce the
principal amount of any Note or the rate or amount of interest thereon or alter
the provisions of the Indenture with respect to the purchase of Notes at the
option of the Holders upon a Designated Event in a manner adverse to the Holders
thereof; (e) adversely affect any right of repayment at the option of the Holder
of any Note; (f) impair the right of Holders to convert their Notes upon the
terms established pursuant to or in accordance with the provisions of the Third
Supplemental Indenture; (g) waive a Default or Event of Default in the payment
of principal of or premium, if any, or interest on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the Notes then outstanding and a waiver of the
payment default that resulted from such acceleration) or of a Designated Event
Payment; (h) change any Place of Payment where any Note or any premium or the
interest thereon is payable or make the principal of, or interest on, any Note
payable in money other than as provided for in the Indenture and in the Notes;
(i) make any change in the provisions of the Indenture relating to waivers of
past Defaults or Events of Default or the rights of Holders of Notes to receive
payments of principal of, premium, if any, or interest on the Notes; (j) make
any adverse change to the abilities of Holders of Notes to enforce their rights
under the Indenture; (k) impair the right to institute suit for the enforcement
of any payment on or after the Stated Maturity thereof (or, in the case of
purchase at the option of the Holder, on or after the Designated Event Purchase
Date) with respect to any Note; or (l) except as permitted by the Indenture
(including Section 9.01(9)), decrease the Conversion Rate, or modify the
provisions of the Indenture relating to conversion of the Notes in a manner
adverse to the Holders thereof or

 

7

--------------------------------------------------------------------------------


 

otherwise impair the right of Holders to convert their Notes, upon the terms
established pursuant to or in accordance with the provisions of the Indenture.

 

10.                                DEFAULTS AND REMEDIES.  An Event of Default
is: (a) default in the payment of the principal of, or premium, if any, on the
Notes, when due at maturity, upon repurchase, upon acceleration or otherwise,
including, without limitation, failure of the Company to make any optional
redemption payment when required pursuant to Article VII of the Third
Supplemental Indenture; (b) default for 30 days or more in payment of any
installment of interest on the Notes; (c) default in the payment of the
Designated Event Payment in respect of the Notes on the date therefor or failure
to provide timely notice of any Designated Event; (d) default by the Company
(other than a default set forth in clause (a), (b) or (c) above) for 60 days or
more after notice in the performance of, or breaches of, any other covenant or
warranty in the Indenture; (e) default under any credit agreement, mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company or any
Material Subsidiary (or the payment of which is guaranteed or secured by the
Company or any of its Material Subsidiaries), whether such indebtedness or
guarantee exists on the date of the Indenture or is created thereafter, which
default (i) is caused by a failure to pay when due any principal of such
indebtedness within the grace period provided for in such indebtedness, which
failure continues beyond any applicable grace period (a “Payment Default”), or
(ii) results in the acceleration of such indebtedness prior to its express
maturity (without such acceleration being rescinded or annulled) and, in each
case, the principal amount of such indebtedness, together with the principal
amount of any other such indebtedness under which there is a Payment Default or
the maturity of which has been so accelerated, aggregates $25,000,000 (or its
foreign currency equivalent) or more and such Payment Default is not cured or
such acceleration is not annulled within 10 days after notice; (f) failure by
the Company or any Material Subsidiary of the Company to pay final,
nonappealable judgments (other than any judgment as to which a reputable
insurance company has accepted full liability) aggregating in excess of
$25,000,000 (or its foreign currency equivalent), which judgments are not
stayed, bonded or discharged within 60 days after their entry; (g) certain
events involving bankruptcy, insolvency or reorganization of the Company or any
Material Subsidiary; or (h) default for more than 5 Business Days of the
delivery of shares of Common Stock or other property upon conversion of the
Notes.  If an Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in principal amount of the then outstanding Notes may
declare the unpaid principal of, premium, if any, and accrued and unpaid
interest on all Notes then outstanding to be due and payable immediately, except
that in the case of an Event of Default arising from certain events of
bankruptcy, insolvency, or reorganization with respect to the Company, all
outstanding Notes become due and payable without further action or notice. 
Holders of Notes may not enforce the Indenture or the Notes except as provided
in the Indenture.  The Trustee may require an indemnity reasonably satisfactory
to it before it enforces the Indenture or the Notes.  Subject

 

8

--------------------------------------------------------------------------------


 

to certain limitations, Holders of a majority in principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power. 
The Trustee may withhold from Holders notice of any continuing default (except,
among other things, a default in payment of principal, premium, if any, or
interest) if it determines that withholding notice is in their interests.  The
Company must furnish annual compliance certificates to the Trustee.

 

11.                                TRUSTEE DEALINGS WITH THE COMPANY.  The
Trustee or any of its Affiliates, in their individual or any other capacities,
may make or continue loans to or guaranteed by, accept deposits from and perform
services for the Company or its Affiliates and may otherwise deal with the
Company or its Affiliates as if it were not Trustee.

 

12.                                NO RECOURSE AGAINST OTHERS.  No director,
officer, employee, shareholder or Affiliate, as such, of the Company shall have
any liability for any obligations of the Company under the Notes or the
Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation.  Each Holder by accepting a Note waives and
releases all such liability.  The waiver and release are part of the
consideration for the Notes.

 

13.                                AUTHENTICATION.  This Note shall not be valid
until authenticated by the manual signature of the Trustee or an authenticating
agent.

 

14.                                ABBREVIATIONS.  Customary abbreviations may
be used in the name of a Holder or an assignee, such as: TEN CO = tenants in
common, TEN ENT = tenants by the entireties, JT TEN = joint tenants with right
of survivorship and not as tenants in common, CUST = Custodian and U/G/M/A =
Uniform Gifts to Minors Act.

 

15.                                CONVERSION.  Subject to and upon compliance
with the provisions of the Indenture, the registered holder of this Note has the
right at any time on or before the close of business on the Stated Maturity date
(or in case this Note or any portion hereof is (a) called for redemption prior
to such date, before the close of business on the last Trading Day preceding the
date fixed for redemption (unless the Company defaults in payment of the
Redemption Price in which case the conversion right will terminate at the close
of business on the date such default is cured) or (b) subject to a duly
completed election for repurchase, on or before the close of business on the
Business Day immediately preceding the Designated Event Purchase Date (unless
the Company defaults in payment due upon repurchase or such Holder elects to
withdraw the submission of such election to repurchase)) to convert the
principal amount hereof, or any portion of such principal amount which is $1,000
or an integral multiple thereof, into that number of fully paid and
non-assessable shares of common stock of the Company (“Common Stock”) obtained
by multiplying (a) the amount obtained by dividing (i) the principal amount of
the Note or portion thereof to be converted by (ii) $1,000 by (b) the conversion
rate of 809.7166 shares of Common Stock per $1,000 of notes (the “Conversion
Rate”) (which is equivalent to a conversion

 

9

--------------------------------------------------------------------------------


 

price of $1.235 per share (the “Conversion Price”)), as adjusted from time to
time as provided in the Indenture, upon surrender of this Note to the Company at
the office or agency maintained for such purpose (and at such other offices or
agencies designated for such purpose by the Company), accompanied by written
notice of conversion duly executed (and if the shares of Common Stock to be
issued on conversion are to be issued in any name other than that of the
registered holder of this Note by instruments of transfer, in form satisfactory
to the Company, duly executed by the registered holder or its duly authorized
attorney) and, in case such surrender shall be made during the period from the
close of business on the Regular Record Date immediately preceding any Interest
Payment Date through the close of business on the last Trading Day immediately
preceding such Interest Payment Date (unless (a) a Designated Event Purchase
Date has been specified by the Company during such period, (b) this Note or the
portion thereof being converted has been called for redemption on a date in such
period or (c) this Note or the portion thereof being converted are surrendered
for conversion after the close of business on the Regular Record Date
immediately preceding the Stated Maturity of this Note), also accompanied by
payment, in funds acceptable to the Company, of an amount equal to the interest
otherwise payable on such Interest Payment Date on the principal amount of this
Note then being converted; provided, however, that such payment may be reduced
by the amount of any existing payment default in respect of this Note.  Subject
to the aforesaid requirement for a payment in the event of conversion after the
close of business on a Regular Record Date immediately preceding an Interest
Payment Date, no adjustment shall be made on conversion for interest accrued
hereon or for dividends on Common Stock delivered on conversion.  The right to
convert this Note is subject to the provisions of the Indenture relating to
conversion rights in the case of certain consolidations, mergers, share
exchanges or sales or transfers of substantially all the Company’s assets.

 

The Conversion Rate on any Notes converted in connection with certain  specified
Changes in Control as designated in the Indenture may be increased by an amount,
if any, determined in accordance with Article Fifteen of the Indenture.

 

The Company shall, in respect of fractional shares representing fractions of
shares of Common Stock upon any such conversion, make an adjustment in cash
based upon the current market price of the Common Stock on the last Trading Day
prior to the date of conversion or round such fraction up to the nearest whole
number of shares.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture.  Requests may be made to: Level 3 Communications, Inc.,
1025 Eldorado Boulevard, Broomfield, Colorado 80021, Attention: Vice President,
Investor Relations, or by telephone at (720) 888-1000.

 

The Indenture and this Note shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

10

--------------------------------------------------------------------------------


 

FORM OF CONVERSION NOTICE

 

To:  Level 3 Communications, Inc.

 

The undersigned owner of the Note hereby irrevocably exercises the option to
convert this Note, or portion hereof (which is $1,000 or an integral multiple
thereof) below designated, into shares of Common Stock of Level 3
Communications, Inc., in accordance with the terms of the Indenture referred to
in this Note, and directs that the shares issuable and deliverable upon the
conversion, together with any check in payment for fractional shares and Notes
representing any unconverted principal amount hereof, be issued and delivered to
the owner hereof unless a different name has been indicated below.  If shares or
any portion of this Note not converted are to be issued in the name of a Person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto.  Any amount required to be paid by the undersigned on
account of interest and taxes accompanies this Note.

 

Dated:

 

 

 

Fill in for registration of shares if to be delivered,

 

 

and Notes if to be issued, other than to and in the

 

 

name of the owner

 

 

(Please Print):

 

Signature

 

 

 

 

 

Principal amount to be converted (if less than all):

(Name)

 

 

 

 

$        ,000

 

 

 

(Street Address)

 

Social Security or other Taxpayer Identification
Number

 

 

 

(City, State and Zip Code)

 

 

 

Signature Guarantee:

 

 

 

 

Signatures must be guaranteed by an eligible Guarantor Institution (banks,
brokers, dealers, savings and loan associations and credit unions) with
membership in an approved signature guarantee medallion program pursuant to
Securities and Exchange Commission Rule 17Ad-15 if shares are to be issued, or
Notes are to be delivered, other than to and in the name of the registered
holder.

 

11

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to

 

 

(Insert assignee’s social security or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
                                                               agent to transfer
this Note on the books of the Company.  The agent may substitute another to act
for him.

 

Your Signature:

 

 

(Sign exactly as your name appears on the other side of this Note)

 

 

Date:

 

 

 

Medallion Signature Guarantee:

 

 

 

12

--------------------------------------------------------------------------------


 

DESIGNATED EVENT PURCHASE NOTICE

 

If you wish to have this Note repurchased by the Company pursuant to
Section 10.06 of the Indenture, check the Box: o

 

If you wish to have a portion of this Note purchased by the Company pursuant to
Section 10.06 of the Indenture, state the amount (in multiples of $1,000):
$          .

 

Date:

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the other side of this Note)

 

 

Medallion Signature Guarantee:

 

 

 

 

 

13

--------------------------------------------------------------------------------